Exhibit 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION COPY
 
CUSIP Number: 03785AAD4


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 18, 2015


among


APPLE HOSPITALITY REIT, INC.,
as the Borrower,


CERTAIN SUBSIDIARIES OF
APPLE HOSPITALITY REIT, INC.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender,
an L/C Issuer and as a Lender,


KEYBANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents


U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent


REGIONS BANK

as Managing Agent


and


The Other Lenders Party Hereto


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

KEYBANC CAPITAL MARKETS,
WELLS FARGO SECURITIES, LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

KEYBANC CAPITAL MARKETS
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 
Section
Page

 

Article I. DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
41
1.03
Accounting Terms
41
1.04
Rounding
42
1.05
Times of Day; Rates
42
1.06
Letter of Credit Amounts
42
      Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
43
2.01
Committed Loans
43
2.02
Borrowings, Conversions and Continuations of Committed Loans
43
2.03
Letters of Credit
45
2.04
Swing Line Loans
55
2.05
Prepayments
58
2.06
Termination or Reduction of Commitments
59
2.07
Repayment of Loans
59
2.08
Interest
60
2.09
Fees
60
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
61
2.11
Evidence of Debt
62
2.12
Payments Generally; Administrative Agent’s Clawback
63
2.13
Sharing of Payments by Lenders
65
2.14
Extension of Maturity Date in respect of Revolving Credit Facility
65
2.15
Increase in Facilities
67
2.16
Cash Collateral
69
2.17
Defaulting Lenders
70
      Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
73
3.01
Taxes
73
3.02
Illegality
78
3.03
Inability to Determine Rates
78
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
79
3.05
Compensation for Losses
81
3.06
Mitigation Obligations; Replacement of Lenders
81
3.07
Survival
82
      Article IV. CONDITIONS PRECEDENT TO Credit Extensions
82
4.01
Conditions of Initial Credit Extension
82
4.02
Conditions to all Credit Extensions
84

 
 
i

--------------------------------------------------------------------------------

 
 

Article V. REPRESENTATIONS AND WARRANTIES
85
5.01
Existence, Qualification and Power
85
5.02
Authorization; No Contravention
85
5.03
Governmental Authorization; Other Consents
85
5.04
Binding Effect
85
5.05
Financial Statements; No Material Adverse Effect
86
5.06
Litigation
86
5.07
No Default
87
5.08
Ownership of Property; Liens
87
5.09
Environmental Compliance
87
5.10
Insurance
87
5.11
Taxes
87
5.12
ERISA Compliance
87
5.13
Subsidiaries; Equity Interests; Loan Parties
88
5.14
Margin Regulations; Investment Company Act
89
5.15
Disclosure
89
5.16
Compliance with Laws
89
5.17
Taxpayer Identification Number
89
5.18
Intellectual Property; Licenses, Etc.
89
5.19
OFAC
90
5.20
Solvency
90
5.21
REIT Status
90
5.22
Unencumbered Eligible Properties
90
5.23
Casualty; Etc.
90
5.24
Anti-Money Laundering; Anti-Corruption Laws; Sanctions
90
 
    Article VI. AFFIRMATIVE COVENANTS
91
6.01
Financial Statements
91
6.02
Certificates; Other Information
92
6.03
Notices
94
6.04
Payment of Obligations
95
6.05
Preservation of Existence, Etc.
95
6.06
Maintenance of Properties
95
6.07
Maintenance of Insurance
96
6.08
Compliance with Laws
96
6.09
Books and Records
96
6.10
Inspection Rights
96
6.11
Use of Proceeds
96
6.12
Additional Unencumbered Eligible Properties and Guarantors
96
6.13
Compliance with Environmental Laws
98
6.14
Further Assurances
98
6.15
Maintenance of REIT Status
98
6.16
Material Contracts
98
6.17
Business Operations
98
6.18
Distributions of Income
98
6.19
Anti-Corruption Laws
99

 
 
ii

--------------------------------------------------------------------------------

 
 

Article VII. NEGATIVE COVENANTS
99
7.01
Liens
99
7.02
Investments
100
7.03
Indebtedness
101
7.04
Fundamental Changes
102
7.05
Dispositions
103
7.06
Restricted Payments
103
7.07
Change in Nature of Business
104
7.08
Transactions with Affiliates
104
7.09
Burdensome Agreements
104
7.10
Use of Proceeds
104
7.11
Financial Covenants
105
7.12
Accounting Changes
105
7.13
Amendments of Organization Documents
106
7.14
Sanctions
106
7.15
Compliance with Environmental Laws
106
7.16
Management Status
106
7.17
Anti-Corruption Laws
107
      Article VIII.  EVENTS OF DEFAULT AND REMEDIES
107
8.01
Events of Default
107
8.02
Remedies Upon Event of Default
109
8.03
Application of Funds
110
      Article IX.  ADMINISTRATIVE AGENT
111
9.01
Appointment and Authority
111
9.02
Rights as a Lender
111
9.03
Exculpatory Provisions
111
9.04
Reliance by Administrative Agent
112
9.05
Delegation of Duties
113
9.06
Resignation of Administrative Agent
113
9.07
Non-Reliance on Administrative Agent and Other Lenders
115
9.08
No Other Duties, Etc.
115
9.09
Administrative Agent May File Proofs of Claim
115
9.10
Guaranty Matters
116
      Article X.  CONTINUING GUARANTY
116
10.01
Guaranty
116
10.02
Rights of Lenders
116
10.03
Certain Waivers
117
10.04
Obligations Independent
117
10.05
Subrogation
117
10.06
Termination
118
10.07
Subordination
118
10.08
Stay of Acceleration
118
10.09
Condition of the Loan Parties
118
10.10
Releases of Guarantors
119
10.11
Contribution
120

 
 
iii

--------------------------------------------------------------------------------

 
 

Article XI.  MISCELLANEOUS
121
11.01
Amendments, Etc.
121
11.02
Notices; Effectiveness; Electronic Communications
124
11.03
No Waiver; Cumulative Remedies; Enforcement
126
11.04
Expenses; Indemnity; Damage Waiver
126
11.05
Payments Set Aside
128
11.06
Successors and Assigns
129
11.07
Treatment of Certain Information; Confidentiality
134
11.08
Right of Setoff
135
11.09
Interest Rate Limitation
136
11.10
Counterparts; Effectiveness
136
11.11
Survival of Representations and Warranties
136
11.12
Severability
136
11.13
Replacement of Lenders
137
11.14
Governing Law; Jurisdiction; Etc.
137
11.15
Waiver of Jury Trial
139
11.16
No Advisory or Fiduciary Responsibility
139
11.17
Electronic Execution of Assignments and Certain Other Documents
139
11.18
USA PATRIOT Act
140
11.19
ENTIRE AGREEMENT
140
11.20
Original Notes
140
11.21
Amendment and Restatement
141

 
SCHEDULES
 
2.01
Commitments and Applicable Percentages
5.05
Supplement to Financial Statements
5.06
Litigation
5.12(d)
Pension Plans
5.13
Subsidiaries; Jurisdiction of Incorporation/Organization and Principal Place of
Business
7.01
Existing Liens
7.03
Existing Indebtedness
11.02
Administrative Agent’s Office; Certain Addresses for Notices

 
EXHIBITS
Form of
A
Committed Loan Notice
B
Swing Line Loan Notice
C-1
Revolving Credit Note
C-2
[Term][Delayed Draw Term] Note
D
Compliance Certificate
E-1
Assignment and Assumption
E-2
Administrative Questionnaire
F
Joinder Agreement
G
U.S. Tax Compliance Certificates
H
Solvency Certificate

 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 18,
2015, among APPLE HOSPITALITY REIT, INC., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
hereto, as Guarantors, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), each L/C Issuer from time to time
party hereto, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer.


The Borrower and certain subsidiaries of the Borrower are party to that certain
Credit Agreement, dated as of March 3, 2014, with certain banks and Bank of
America, N.A., as administrative agent, swing line lender and L/C issuer, as
amended through but excluding the date hereof (as so amended, the “Original
Credit Agreement”). The parties hereto now wish to amend and restate the
Original Credit Agreement in its entirety, but not as a novation, on the terms
and subject to the conditions hereinafter set forth.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Original Credit Agreement is amended
and restated in its entirety as follows:


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS


1.01         Defined Terms


. As used in this Agreement, the following terms shall have the meanings set
forth below:


“Act” has the meaning specified in Section 11.18.


“Adjusted Consolidated EBITDA” means, for any period, an amount equal to
(a) Consolidated EBITDA for such period, minus (b) the aggregate FF&E Reserves
for all Real Estate for such period, minus (c) the Consolidated Group Pro Rata
Share of an amount equal to four percent (4%) of all revenues and receipts of
any kind derived by Unconsolidated Affiliates from owning or operating real
property for such period.


“Adjusted NOI” means, with respect to any Real Estate as of any date of
determination and for a given period, an amount equal to (a) the Net Operating
Income of such Real Estate, minus (b) the greater of (i) actual franchise fees
paid in respect of such Real Estate and (ii) an amount equal to four percent
(4%) of the Gross Revenues from such Real Estate, minus (c) the FF&E Reserve for
such Real Estate, in each case for the then most recently ended period of four
consecutive fiscal quarters of the Borrower; which amount will be adjusted, if
specifically required, to reflect subsequent events or conditions on a Pro Forma
Basis; provided, that solely for purposes of calculating Unencumbered Real
Estate Value, the Adjusted NOI of any Unencumbered Eligible Property that has at
the time of determination been owned by the Borrower or a Subsidiary thereof for
less than four full fiscal quarters and has Net Operating Income for the four
full fiscal quarters immediately prior to any date of determination (including,
to the extent applicable, periods prior to the ownership thereof by the Borrower
or a Subsidiary) shall be calculated on a Pro Forma Basis; provided, further,
that solely for the purposes of calculating Unencumbered Real Estate Value, with
respect to any Unencumbered Eligible Property that has at the time of
determination been owned by the Borrower or a Subsidiary thereof for less than
four full fiscal quarters and that does not have Net Operating Income for the
four full fiscal quarters immediately prior to any date of determination, the
Adjusted NOI for such Unencumbered Eligible Property for the fiscal quarter in
which such acquisition was made and the first full three fiscal quarters
following such acquisition shall be mutually agreed upon by the Administrative
Agent and the Borrower at the time of acquisition thereof.
 
 
 

--------------------------------------------------------------------------------

 


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent, any L/C Issuer or any Lender be deemed to be an
Affiliate of the Borrower.


“Aggregate Deficit Amount” has the meaning specified in Section 10.11.


“Aggregate Excess Amount” has the meaning specified in Section 10.11.


“Agreement” means this Credit Agreement.


“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:
 
Revolver Usage
Applicable Fee Rate
< 50%
0.30%
≥ 50%
0.20%

 
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount of such Term
Lender’s Term Loans at such time, (b) in respect of the Delayed Draw Term
Facility, with respect to any Delayed Draw Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Delayed Draw Term
Facility represented by (i) at any time during the Availability Period in
respect of such Facility, such Delayed Draw Term Lender’s Delayed Draw
Term Commitment at such time, subject to adjustment as provided in Section 2.17,
and (ii) thereafter, the principal amount of such Delayed Draw Term Lender’s
Delayed Draw Term Loans at such time and (c) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17. If
the commitment of each Lender to make Loans and the obligation of any L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or
if the Commitments have expired, then the Applicable Percentage of each Lender
in respect of the applicable Facility shall be determined based on the
Applicable Percentage of such Lender in respect of such Facility most recently
in effect, giving effect to any subsequent assignments made in accordance with
the terms of this Agreement. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable.
 
 
2

--------------------------------------------------------------------------------

 


“Applicable Rate” means, for any day, with respect to any Eurodollar Rate Loan,
Base Rate Loan, Letter of Credit Fee and Facility Fee, as the case may be:


(a)          until the Investment Grade Pricing Effective Date, the applicable
rate per annum set forth below, based upon the range into which the ratio of
Consolidated Leverage Ratio then falls in accordance with the following table
(the “Leverage-Based Applicable Rate”):
 
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Revolving Credit Facility
Term Facilities
Eurodollar Rate (and Letters of Credit)
Base Rate
Eurodollar Rate
Base Rate
Category 1
<4.0x
1.55%
0.55%
1.50%
0.50%
Category 2
>4.0x - <5.0x
1.70%
0.70%
1.65%
0.65%
Category 3
>5.0x - <6.0x
2.00%
1.00%
1.95%
0.95%
Category 4
> 6.0x
2.30%
1.30%
2.25%
1.25%

 
The Consolidated Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the financial statements and related Compliance Certificate
delivered pursuant to Section 6.01 and Section 6.02(b), respectively, in respect
of such fiscal quarter, and each change in rates resulting from a change in the
Consolidated Leverage Ratio shall be effective from and including the day when
the Administrative Agent receives such financial statements and related
Compliance Certificate indicating such change but excluding the effective date
of the next such change. Notwithstanding the foregoing, if either the financial
statements or related Compliance Certificate are not delivered when due in
accordance with Section 6.01 and Section 6.02(b), respectively, then the highest
pricing (at Pricing Level Category 4) shall apply as of the first Business Day
after the date on which such financial statements and related Compliance
Certificate were required to have been delivered and shall continue to apply
until the first Business Day immediately following the date such financial
statements and related Compliance Certificate are delivered in accordance with
Section 6.01 and Section 6.02(b), respectively, whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date
financial statements and a Compliance Certificate are required to be delivered
pursuant to Section 6.01 and Section 6.02(b), respectively, for the first full
fiscal quarter ending after the Closing Date shall be at Pricing Level
Category 1. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b); or
 
 
3

--------------------------------------------------------------------------------

 


(b)         at all times on and after the Investment Grade Pricing Effective
Date, the applicable rate per annum set forth below, based upon such Debt
Ratings as set forth below applicable on such date (the “Ratings-Based
Applicable Rate”):
 
Applicable Rate
Pricing Level
Debt Ratings (S&P and Fitch / Moody’s):
Revolving Credit Facility
Term Facilities
Facility Fee
Eurodollar Rate (and Letters of Credit)
Base Rate
Eurodollar Rate
Base Rate
Category 1
≥ A- / A3
0.125%
0.875%
0.000%
0.900%
0.000%
Category 2
BBB+ / Baa
0.150%
0.925%
0.000%
0.975%
0.000%
Category 3
BBB / Baa2
0.200%
1.050%
0.050%
1.150%
0.150%
Category 4
BBB- / Baa3
0.250%
1.250%
0.250%
1.400%
0.400%
Category 5
< BBB- / Baa3 (or unrated)
0.300%
1.550%
0.550%
1.750%
0.750%

 
For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by any of S&P, Moody’s and/or Fitch (collectively, the
“Debt Ratings”) of the Borrower’s non-credit enhanced, senior unsecured
long-term debt; provided if at any time the Borrower has only two (2) Debt
Ratings, and such Debt Ratings are not equivalent, then: (A) if the difference
between such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Applicable Rates shall be determined based on the higher
of the Debt Ratings; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P) or more, the
Applicable Rates shall be determined based on the Debt Rating that is one higher
than the lower of the applicable Debt Ratings. If at any time the Borrower has
three (3) Debt Ratings, and such Debt Ratings are not equivalent, then: (A) if
the difference between the highest and the lowest such Debt Ratings is one
ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable
Rates shall be determined based on the highest of the Debt Ratings; and (B) if
the difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Applicable Rates shall be
determined based on the average of the two (2) highest Debt Ratings, provided
that if such average is not a recognized rating category, then the Applicable
Rates shall be determined based on the second highest Debt Rating of the three.
If at any time the Borrower has only one Debt Rating or has no Debt Ratings,
then the Applicable Rates shall be at Pricing Level Category 5. Initially, the
Ratings-Based Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to clause (ii) of the definition
of “Investment Grade Pricing Effective Date”. Thereafter, each change in the
Ratings-Based Applicable Rate resulting from a publicly announced change in a
Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(f) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s, S&P or Fitch shall change, or
if any such rating agency shall cease to be in the business of rating companies
or corporate debt obligations, the Borrower and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
 
 
4

--------------------------------------------------------------------------------

 


“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.


“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility, the Delayed Draw Term Facility or the Revolving Credit Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term Loan,
a Delayed Draw Term Loan or a Revolving Credit Loan, respectively, at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuers and (ii)
if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit, (i)
the Swing Line Lender and (ii) if any Swing Line Loans are outstanding pursuant
to Section 2.04(a), the Revolving Credit Lenders.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, KeyBanc
Capital Markets, Wells Fargo Securities, LLC, and U.S. Bank National
Association, each in its capacity as a joint lead arranger.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
 
 
5

--------------------------------------------------------------------------------

 


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Availability Period” means, (a) in respect of the Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Facility pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02 and (b) in respect of the Delayed Draw Term
Facility, the period from and including the Closing Date to the earliest of (i)
the date that falls 120 days after the Closing Date, (ii) the date on which the
second (2nd) Delayed Draw Term Borrowing (if any) is made by the Borrower, and
(iii) the date of termination of the commitment of each Delayed Draw Term Lender
to make Delayed Draw Term Loans pursuant to Section 8.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.
 
 
6

--------------------------------------------------------------------------------

 


“Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, KeyBanc
Capital Markets and Wells Fargo Securities, LLC, each in its capacity as a joint
bookrunner.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


“Capitalization Rate” means in the case of any property located in the central
business district of New York City, San Francisco, Washington, D.C., Los Angeles
or Boston, seven and one half percent (7.50%), and in the case of any other
property, eight and one-quarter percent (8.25%).


“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means:


(a)         United States dollars (including such dollars as are held as
overnight bank deposits and demand deposits with banks);


(b)         marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;


(c)         marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;
 
 
7

--------------------------------------------------------------------------------

 


(d)         commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s;


(e)         time deposits, demand deposits, certificates of deposit, Eurodollar
time deposits, time deposit accounts, term deposit accounts or bankers’
acceptances maturing within one year from the date of acquisition thereof or
overnight bank deposits, in each case, issued by any bank organized under the
laws of the United States of America or any State thereof or the District of
Columbia or any U.S. branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000; and


(f)          investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (e)
above.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law (including without limitation, Regulation D
issued by the FRB), rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means an event or series of events by which:


(a)         any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
 
 
8

--------------------------------------------------------------------------------

 


(b)         during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


(c)         the passage of thirty days from the date upon which any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower, or control over the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities; or


(d)         the Borrower shall cease, directly or indirectly, to (i) own one
hundred percent (100%) of the Equity Interests of each other Loan Party, free of
any Lien, encumbrance or other adverse claim or (ii) Control any of the other
Loan Parties, in each case other than as the result of a release of a Guarantor
required under Section 10.10(b).


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.


“Code” means the Internal Revenue Code of 1986.


“Commitment” means a Term Commitment, a Delayed Draw Term Commitment or a
Revolving Credit Commitment, as the context may require.


“Committed Borrowing” means a Revolving Credit Borrowing, a Term Borrowing or a
Delayed Draw Term Borrowing, as the context may require.


“Committed Loan” means a Term Loan, a Delayed Draw Term Loan or a Revolving
Credit Loan, as the context may require.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
 
 
9

--------------------------------------------------------------------------------

 


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means for any period, determined in accordance with GAAP
and without duplication, Net Income (or Loss) of the Borrower and its
Subsidiaries on a consolidated basis, exclusive of the following (but only to
the extent included in determination of such Net Income (or Loss)): (i)
depreciation and amortization expense; (ii) Consolidated Interest Expense; (iii)
income tax expense; (iv) extraordinary or non-recurring gains and losses; (v)
gains and losses from sales of assets; (vi) closing costs related to the
acquisition of properties that were capitalized prior to FAS 141-R which do not
represent a recurring cash item in such period or in any future period; and
(vii) the Consolidated Group Pro Rata Share of the foregoing items and
components referenced in clauses (i) through (vi) attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates.


“Consolidated Fixed Charges” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made or required to be made with respect to Indebtedness of the Borrower and its
Subsidiaries during such period, other than any balloon or bullet payments
necessary to repay maturing Indebtedness in full, (c) all Preferred
Distributions paid (or amounts divided or distributed to the Borrower and which
are used by the Borrower to make Preferred Distributions) during such period,
and (d) the Consolidated Group Pro Rata Share of the foregoing items and
components referenced in clauses (a) through (c) attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates.


“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.


“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Borrower and its Wholly Owned
Subsidiaries, in the aggregate, in such Person determined by calculating the
percentage of Equity Interests of such Person owned by the Borrower and its
Wholly Owned Subsidiaries.


“Consolidated Implied Interest Expense” means, with respect to any item of
Consolidated Unsecured Indebtedness at any time, the greater of (i) the actual
Consolidated Interest Expense attributable thereto and (ii) Consolidated
Interest Expense attributable thereto assuming such Consolidated Unsecured
Indebtedness bore interest at a per annum rate of 6.00%.


“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) the Interest Expense of the Borrower and its Subsidiaries determined
on a consolidated basis and (ii) the Consolidated Group Pro Rata Share of the
Interest Expense attributable to the Consolidated Group’s interests in
Unconsolidated Affiliates.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness to (b) Consolidated EBITDA for the period
of four full fiscal quarters most recently ended, in each case as of such date.
 
 
10

--------------------------------------------------------------------------------

 


“Consolidated Secured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness at such time that is Secured Indebtedness.


“Consolidated Secured Recourse Indebtedness” means, at any time, Consolidated
Secured Indebtedness that is not Non-Recourse Indebtedness.


“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date, plus (c) all accumulated
depreciation and amortization of the Borrower and its Subsidiaries on a
consolidated basis, in each case on a consolidated basis determined in
accordance with GAAP.


“Consolidated Total Assets” means, at any time, on a consolidated basis for the
Borrower and its Subsidiaries, an amount equal to the aggregate undepreciated
book value of (i) all assets owned by the Borrower and its Subsidiaries on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of assets
owned by Unconsolidated Affiliates, less (a) Intangible Assets and (b) the
Consolidated Group Pro Rata Share of Intangible Assets attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates.


“Consolidated Total Indebtedness” means, as of any date of determination, the
then aggregate outstanding amount of all Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis.


“Consolidated Unsecured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness at such time that is not Secured Indebtedness.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.


“Customary Non-Recourse Carve-Outs” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misapplication of funds, environmental
claims, voluntary bankruptcy, collusive involuntary bankruptcy and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
 
 
11

--------------------------------------------------------------------------------

 


“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans under the Revolving Credit Facility, plus
(iii) 2.00% per annum; provided, however, that (x) with respect to a Base Rate
Loan, the Default Rate shall be an interest rate equal to (i) the Base Rate,
plus (ii) the Applicable Rate for Base Rate Loans for the Facility under which
such Loan was made, plus (iii) 2.00% per annum and (y) with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to
(i) the Eurodollar Rate, plus (ii) the Applicable Rate for Eurodollar Rate Loans
for the Facility under which such Loan was made, plus (iii) 2.00% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate then applicable to Letter of Credit Fees, plus 2.00% per annum.


“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit, Swing
Line Loans or amounts payable pursuant to Section 11.04(c)) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, any L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.
 
 
12

--------------------------------------------------------------------------------

 
 
“Delayed Draw Term Borrowing” means a borrowing consisting of simultaneous
Delayed Draw Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Delayed Draw Term
Lenders pursuant to Section 2.01(c).


“Delayed Draw Term Commitment” means, as to each Delayed Draw Term Lender, its
obligation to make Delayed Draw Term Loans to the Borrower pursuant to Section
2.01(c) in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Delayed Draw Term Lender’s name on
Schedule 2.01 under the caption “Delayed Draw Term Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Delayed Draw
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.


“Delayed Draw Term Facility” means, (a) at any time during the Availability
Period in respect of such Facility, the sum of (i) the aggregate amount of the
Delayed Draw Term Commitments at such time and (ii) the aggregate amount of the
Delayed Draw Term Loans of all Delayed Draw Term Lenders outstanding at such
time and (b) thereafter, the aggregate amount of Delayed Draw Term Loans of all
Delayed Draw Term Lenders outstanding at such time. On the Closing Date the
Delayed Draw Term Facility is $212,500,000.


“Delayed Draw Term Lender” means (a) at any time during the Availability Period
in respect of the Delayed Draw Term Facility, any Lender that has a Delayed Draw
Term Commitment or holds a Delayed Draw Term Loan at such time and (b)
thereafter, any Lender that holds a Delayed Draw Term Loan at such time.


“Delayed Draw Term Loan” means an advance made by a Delayed Draw Term Lender
under the Delayed Draw Term Facility.
 
 
13

--------------------------------------------------------------------------------

 


“Delayed Draw Term Note” means a promissory note made by the Borrower in favor
of a Delayed Draw Term Lender evidencing Delayed Draw Term Loans made by such
Delayed Draw Term Lender, substantially in the form of Exhibit C-2.


“Delayed Draw Term Unused Fee” has the meaning specified in Section 2.09(b).


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Direct Owner” has the meaning specified in the definition of “Unencumbered
Eligible Property”.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Distribution” means any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of any Guarantor, the Borrower, or any of
their respective Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Equity Interests of identical class to the holders of that
class, (b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of any Guarantor, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding and (c) payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of any Guarantor, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Eligible Ground Lease” means a ground lease as to which no default or event of
default has occurred or with the passage of time or the giving of notice would
occur and containing the following terms and conditions: (a) a remaining term
(inclusive of any unexercised extension options) of thirty (30) years or more
from the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.
 
 
14

--------------------------------------------------------------------------------

 


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
 
 
15

--------------------------------------------------------------------------------

 


“Eurodollar Rate” means:


(a)     for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and


(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


Notwithstanding anything to the contrary contained herein, at any time that the
Eurodollar Rate determined in accordance with the foregoing is less than zero,
such rate shall be deemed zero for purposes of this Agreement.


“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
 
 
16

--------------------------------------------------------------------------------

 
 
“Extension Notice” has the meaning specified in Section 2.14(a).


“Facility” means the Term Facility, the Delayed Draw Term Facility or the
Revolving Credit Facility, as the context may require.


“Facility Fee” has the meaning specified in Section 2.09(a).


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated March 2, 2015, among the
Borrower, the Administrative Agent, the Bookrunners and the affiliated Lenders
of the Bookrunners.


“FF&E Reserve” means, for any Real Estate for any period, an amount equal to
four percent (4%) of Gross Revenues from such Real Estate for such period.


“Fitch” means Fitch, Inc. and any successor thereto.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
 
17

--------------------------------------------------------------------------------

 


“Franchise Agreement” means a license or franchise agreement between a Loan
Party and a Franchisor.


“Franchisor” means a Person that licenses or franchises its hotel brand to hotel
owners or operators.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income (or Loss) of the Borrower and its
Subsidiaries for such period, excluding gains (or losses) from sales of
property, plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures; provided that “Funds From
Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Borrower containing calculations
in reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Net Income (or Loss) of costs and expenses
related to ongoing consummated acquisition transactions during such period; and
(ii) the subtraction from Net Income (or Loss) of costs and expenses related to
acquisition transactions terminated during such period.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
 
18

--------------------------------------------------------------------------------

 


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Gross Revenues” means, with respect to any Real Estate, all revenues and
receipts of any kind derived from owning or operating such Real Estate
determined in accordance with GAAP.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guaranteed Obligations” has the meaning specified in Section 10.01.


“Guarantor Release Notice” has the meaning specified in Section 10.10(b).


“Guarantors” means, collectively, (a) each Subsidiary of the Borrower that, as
of the Closing Date, is a Direct Owner or Indirect Owner of any Unencumbered
Eligible Property, (b) each other Subsidiary of the Borrower that joins as a
Guarantor pursuant to Section 6.12 or otherwise, in each case under clauses (a)
and (b), together with their successors and permitted assigns, to the extent
such Subsidiary has not been released from its obligations hereunder in
accordance with Section 10.10, and (c) each Subsidiary of the Borrower that is
reinstated as a Guarantor pursuant to the second paragraph of Section 10.06 or
otherwise, in each case, together with their successors and permitted assigns,
to the extent such Subsidiary has not been released from its obligations
hereunder in accordance with Section 10.10 following such reinstatement.


“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.
 
 
19

--------------------------------------------------------------------------------

 


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.


“Hotel Property” means Real Estate upon which is located an operating hotel
property.


“Impacted Loans” has the meaning specified in Section 3.03.


“Increase Effective Date” has the meaning specified in Section 2.15(b).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)         all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, excluding up to $3,000,000 of
contingent obligations arising under letters of credit other than Letters of
Credit;


(c)          net obligations of such Person under any Swap Contract; provided,
that if the aggregate net amount of all such obligations is less than $0, the
amount of such Person’s Indebtedness under this clause (c) shall be $0;


(d)         all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);


(e)         indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)          capital leases and Synthetic Lease Obligations;


(g)         all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends;


(h)          all Off-Balance Sheet Arrangements of such Person; and
 
 
20

--------------------------------------------------------------------------------

 


(i)          all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, (i) Indebtedness shall include the Consolidated Group
Pro Rata Share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates, (ii) Indebtedness of any Person shall
not include equipment leases entered into in the ordinary course of business
that are treated as operating leases in accordance with GAAP and (iii) the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 11.04(b).


“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Eligible Property”.


“Information” has the meaning specified in Section 11.07.


“Initial Maturity Date” means May 18, 2019.


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.


“Interest Expense” means, for any period with respect to any Person, without
duplication, interest (whether accrued or paid) actually payable, excluding
non-cash interest expense but including capitalized interest not funded under an
interest reserve pursuant to a specific debt obligation together with the
interest portion of payments on Capitalized Leases.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).
 
 
21

--------------------------------------------------------------------------------

 


“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is six months or less
requested by the Borrower and consented to by all the Appropriate Lenders;
provided that:


(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;


(ii)         any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and


(iii)        no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property
assets under development). For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Investment Grade Credit Rating” means receipt of two Debt Ratings of BBB- or
higher by S&P or Fitch, or Baa3 or higher by Moody’s.


“Investment Grade Permitted Release” has the meaning specified in Section
10.10(a).


“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Borrower has obtained an Investment Grade Credit
Rating and (ii) the Borrower has delivered to the Administrative Agent an
Officer’s Certificate (x) certifying that an Investment Grade Credit Rating has
been obtained and is in effect (which certification shall also set forth the
Debt Ratings received, if any, from each of S&P, Moody’s and Fitch as of such
date) and (y) notifying the Administrative Agent that the Borrower has
irrevocably elected to have the Ratings-Based Applicable Rate apply to the
pricing of the Facilities.
 
 
22

--------------------------------------------------------------------------------

 


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.


“KeyBank” means KeyBank National Association and its successors.


 “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means either Bank of America or KeyBank in such Person’s capacity
as an issuer of Letters of Credit hereunder, or any successor issuer of Letters
of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
 
 
23

--------------------------------------------------------------------------------

 


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Issuance Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).


 “Letter of Credit Sublimit” means an amount equal to $25,000,000; provided that
the L/C Obligations with respect to the Letters of Credit issued by each of Bank
of America and KeyBank shall not exceed 50% of the Letter of Credit Sublimit at
any time. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.


“Leverage-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.


“LIBOR” has the meaning specified in the definition of Eurodollar Rate.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).


“Listing” has the meaning specified in Section 4.01(a)(xii).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Fee Letter.


“Loan Parties” means, collectively, the Borrower and each Guarantor, and after
the Borrower obtains an Investment Grade Credit Rating shall also include each
Direct Owner and Indirect Owner of each Unencumbered Eligible Property
regardless of whether such Person is a Guarantor.
 
 
24

--------------------------------------------------------------------------------

 


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Management Agreement” means an agreement entered into by any Loan Party
pursuant to which it engages a Manager to manage and operate a Hotel Property.


“Manager” means the management company that manages and operates a Hotel
Property pursuant to the Management Agreement for such Hotel Property.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower or
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.


“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $10,000,000 or more in any year or that is otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person, other than agreements pursuant to which
Indebtedness is incurred.


“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
later of (i) the Initial Maturity Date and (ii) if the Initial Maturity Date is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to such Section and (b) with respect to the Term Facilities, May 18,
2020; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii), or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuers in their
sole discretion.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
 
25

--------------------------------------------------------------------------------

 
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means, with respect to any issuance or sale by the Borrower
of any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Borrower in connection with such issuance or sale,
less (ii) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses, incurred by the Borrower in connection with such
issuance or sale, other than any such amounts paid or payable to an Affiliate of
the Borrower.


“Net Income (or Loss)” means, with respect to any Person (or any asset of any
Person) for any period, the sum of (i) the net income (or loss) of such Person
(or attributable to such asset), determined in accordance with GAAP and (ii) the
Consolidated Group Pro Rata Share of the net income (or loss) attributable to
Unconsolidated Affiliates.


“Net Operating Income” means, for any Real Estate and for a given period, an
amount equal to the sum of (a) gross revenues (including interest income
received in the ordinary course of business from such Real Estate) but excluding
any non-recurring revenue for such period minus (b) all expenses paid or accrued
and related to the ownership, operation, or maintenance of such Real Estate for
such period, including, but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Borrower and its Subsidiaries and any
property management fees), minus (c) the greater of (i) actual management fees
of such Real Estate or (ii) an amount equal to three percent (3%) of the Gross
Revenues from such Real Estate, plus (d) to the extent deducted from gross
revenues in the determination of Net Operating Income, closing costs related to
the acquisition of such Real Estate that were capitalized prior to FAS 141-R
which do not represent a recurring cash item in such period or in any future
period, in each case for or incurred during the applicable period. Net Operating
Income shall not include any proceeds of any condemnation award paid in
connection with any temporary or permanent taking or other condemnation of any
part of a Hotel Property, any proceeds of casualty or other insurance policies
received with respect to a Hotel Property (other than proceeds of business
interruption insurance received with respect to the applicable period), or the
proceeds of any sale, assignment, conveyance, transfer, exchange, disposition,
pledge, mortgage or other encumbrance of all or any portion of a Hotel Property.


“New Lender Joinder Agreement” has the meaning specified in Section 2.15(a).


“New Term Facility” has the meaning specified in Section 2.15(a).


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders, the Required Term
Lenders, the Required Delayed Draw Term Lenders or the Required Revolving
Lenders, as applicable.
 
 
26

--------------------------------------------------------------------------------

 


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Recourse Indebtedness” means, with respect to a Person, (a) any
Indebtedness of such Person in respect of which recourse for payment (except for
Customary Non-Recourse Carve-Outs) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness, (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person (other than
Indebtedness described in the immediately following clause (c)), or (c) if such
Person is a Single Asset Holding Company, any Indebtedness of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) the holder of such Indebtedness may not
look to such Single Asset Holding Company personally for repayment, other than
to the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or pursuant to Customary Non-Recourse Carve-Outs or (ii) such
Single Asset Holding Company has no assets other than Equity Interests in such
Single Asset Entity and cash and other assets of nominal value incidental to the
ownership of such Single Asset Entity.


“Note” means a Term Note, a Delayed Draw Term Note or a Revolving Credit Note,
as the context may require.


“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which a Person that is not consolidated with the
Borrower is a party, under which any member of the Consolidated Group has:


(a)         any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;


(b)         a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;


(c)         any obligation, including a contingent obligation, under a contract
that would be accounted for as a derivative instrument, except that it is both
indexed to the Borrower’s stock and classified in stockholders’ equity in the
Borrower’s statement of financial position, as described in FASB ASC
815-10-15-74; or
 
 
27

--------------------------------------------------------------------------------

 


(d)         any obligation, including a contingent obligation, arising out of a
variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, any member of the
Consolidated Group, where such entity provides financing, liquidity, market risk
or credit risk support to, or engages in leasing, hedging or research and
development services with, any member of the Consolidated Group.


“Operating Lease” means with respect to any Hotel Property, the lease thereof
between the Borrower or other Loan Party that is the owner or ground lessee
thereof and the Loan Party that is the operating lessee thereunder.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Original Credit Agreement” has the meaning specified in the introductory
paragraph hereto.


“Original Note” means a Note (as defined in the Original Credit Agreement).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
 
28

--------------------------------------------------------------------------------

 


“Pari Passu Obligations” means Indebtedness that is not Secured Indebtedness of
the Borrower or any Guarantor (exclusive of the Obligations) owing to a Person
that is not a member of the Consolidated Group or an Affiliate thereof.


 “Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Permitted Equity Encumbrances” means


(a)         Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested in compliance with Section
6.04;; and


(b)         Permitted Pari Passu Encumbrances.


“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of a Loan Party or any of its
Subsidiaries to transfer property to the Borrower or any Guarantor which
limitations, taken as a whole, are substantially the same as or less restrictive
than those contained in this Agreement or (ii) any requirement that Pari Passu
Obligations be secured on an “equal and ratable basis” to the extent that the
Obligations are secured.


 “Permitted Property Encumbrances” means:


(a)         Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested in compliance with Section
6.04;
 
 
29

--------------------------------------------------------------------------------

 


(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;


(c)         pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;


(d)         deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;


(e)         easements, zoning restrictions, rights of way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;


(f)          statutory and common law landlord Liens;


(g)         Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h), excluding Liens on any of the
Unencumbered Eligible Properties or on any direct or indirect Equity Interest of
any Loan Party or any Subsidiary thereof;


(h)         Liens consisting of an agreement to Dispose of any property in a
Disposition permitted by Section 7.05; provided that such Liens encumber only
the applicable assets pending consummation of the Disposition;


(i)           (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (A) interfere in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole, or (B) secure any Indebtedness, and (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by any of the Borrower or its Subsidiaries;


(j)           (i) statutory and common law rights of set-off and other similar
rights and remedies as to deposits of cash, securities, commodities and other
funds in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages and (ii) Liens of a collecting bank
arising in the ordinary course of business under Section 4-208 of the UCC in
effect in the relevant jurisdiction and covering only the items being collected
upon;


(k)         Liens arising from precautionary UCC financing statements or similar
filings made in respect of operating leases entered into by the Borrower or any
of its Subsidiaries; and


(l)          Permitted Pari Passu Encumbrances;
 
 
30

--------------------------------------------------------------------------------

 


provided that the term “Permitted Property Encumbrances” shall not include any
Lien securing Indebtedness.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“Preferred Distributions” means, for any period and without duplication, all
Distributions paid during such period on Preferred Securities issued by the
Borrower or any of the Borrower’s Subsidiaries. Preferred Distributions shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests of identical class payable to holders of such class of Equity
Interests; or (b) paid or payable to the Borrower or any of its Subsidiaries.


“Pro Forma Basis” means, for purposes of calculating compliance with Section
7.11 in respect of a proposed transaction, such transaction shall be deemed to
have occurred as of the first day of the four (4) fiscal-quarter period ending
as of the most recent fiscal quarter end preceding the date of such transaction
with respect to which the Administrative Agent has received the Required
Financial Information. As used herein, “transaction” means (a) any incurrence or
assumption of Indebtedness, (b) any removal of a property as an Unencumbered
Eligible Property or any Disposition of any Person or property or (c) any
acquisition of any Person (whether by merger or otherwise) or property. In
connection with any calculation relating to Section 7.11 upon giving effect to a
transaction on a Pro Forma Basis:


(i)          for purposes of any such calculation in respect of any incurrence
or assumption of Indebtedness, any Indebtedness which is retired in connection
with such incurrence or assumption shall be excluded and deemed to have been
retired as of the first day of the applicable period;


(ii)         for purposes of any such calculation in respect of any removal of a
property as an Unencumbered Eligible Property or any Disposition of any Person
or property, (A) income statement items (whether positive or negative)
attributable to such Person or property disposed of or removed shall be
excluded, (B) any Indebtedness which is retired in connection with such
transaction shall be excluded and deemed to have been retired as of the first
day of the applicable period, and (C) pro forma adjustments shall be included to
the extent that such adjustments would give effect to events that are
(1) directly attributable to such transaction, (2) expected to have a continuing
impact on the Consolidated Group and (3) factually supportable (in the judgment
of the Administrative Agent); and
 
 
31

--------------------------------------------------------------------------------

 


(iii)        for purposes of any such calculation in respect of any acquisition
of any Person (whether by merger or otherwise) or other property, (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall be deemed to be included
as of the first day of the applicable period, and (B) pro forma adjustments
(with the calculated amounts annualized to the extent the period from the date
of such acquisition through the most-recently ended fiscal quarter is not at
least twelve (12) months or four (4) fiscal quarters, in the case of any
applicable period that is based on twelve months or four (4) fiscal quarters)
shall be included to the extent that such adjustments would give effect to
events that are (1) directly attributable to such transaction, (2) expected to
have a continuing impact on the Consolidated Group and (3) factually supportable
(in the judgment of the Administrative Agent).


“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(ix).


“Public Lender” has the meaning specified in Section 6.02.


“Ratings-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.


“Real Estate” means all real property at any time owned, or leased (in whole or
in part) pursuant to an Eligible Ground Lease, by the Borrower or any of its
Subsidiaries and which is located in the United States of America, including,
without limitation, Unencumbered Eligible Properties.


“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Recourse Indebtedness” means Indebtedness (other than Indebtedness under the
Loan Documents) that is not Non-Recourse Indebtedness.


“Register” has the meaning specified in Section 11.06(c).


“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, auditors (including internal auditors),
attorneys and representatives of such Person and of such Person’s Affiliates.


“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.


“Relevant Payment” has the meaning specified in Section 10.11.
 
 
32

--------------------------------------------------------------------------------

 


“Removal Effective Date” has the meaning specified in Section 9.06(b).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


“Required Delayed Draw Term Lenders” means (a) as of any date of determination
during the Availability Period in respect of the Delayed Draw Term Facility,
Delayed Draw Term Lenders having more than 50% of the sum of (i) the total
Delayed Draw Term Loans outstanding and (ii) the aggregate amount of the Delayed
Draw Term Commitments and (b) thereafter, the Delayed Draw Term Lenders having
more than 50% of the total Delayed Draw Term Loans outstanding; provided that
(i) the Delayed Draw Term Commitments of, and the Delayed Draw Term Loans
outstanding held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Delayed Draw Term Lenders; and (ii) at all
times when two or more Delayed Draw Term Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Required Delayed Draw Term Lenders” shall
in no event mean less than two Delayed Draw Term Lenders.


 “Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower (a) the financial statements required to be delivered to
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) and (b)
the Compliance Certificate required to be delivered to the Administrative Agent
pursuant to Section 6.02(a).


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) the aggregate unused
Commitments; provided that (i) the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; (ii) the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or the relevant L/C Issuer, as the case may
be, in making such determination; and (iii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Required Lenders” shall in no event mean less than two Lenders.


“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
(i) the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; (ii) the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or the relevant L/C Issuer, as the
case may be, in making such determination; and (iii) at all times when two or
more Revolving Credit Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Required Revolving Lenders” shall in no event mean less
than two Revolving Credit Lenders.
 
 
33

--------------------------------------------------------------------------------

 


“Required Term Lenders” means, as of any date of determination, Term Lenders
having more than 50% of the Term Facility on such date; provided that (i) the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders; and (ii) at all
times when two or more Term Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Required Term Lenders” shall in no event mean less
than two Term Lenders.


“Resignation Effective Date” has the meaning specified in Section 9.06(a).


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).


“Revolver Usage” means, with respect to any day, the ratio (expressed as a
percentage) of (a) the sum of (i) the Outstanding Amount of Revolving Credit
Loans on such day and (ii) the Outstanding Amount of L/C Obligations on such day
to (b) the Revolving Credit Commitments in effect on such day. For the avoidance
of doubt, the Outstanding Amount of Swing Line Loans shall not be counted
towards or considered usage of the Revolving Credit Commitments for purposes of
determining “Revolver Usage”.
 
 
34

--------------------------------------------------------------------------------

 


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).


“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.


“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. On the
Closing Date, the Revolving Credit Facility is $540,000,000.


“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or holds a Revolving Credit Loan at such time.


“Revolving Credit Loan” has the meaning specified in Section 2.01(a).


“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Lender, substantially in the form of Exhibit
C-1.


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien on any asset (including without limitation
any Equity Interest) owned or held by the Borrower or any Subsidiary thereof.


“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
 
 
35

--------------------------------------------------------------------------------

 


“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or leases (pursuant to an Eligible Ground Lease) a parcel of Real Estate
and/or cash and other assets of nominal value incidental to such Person’s
ownership of such Real Estate; (b) is engaged only in the business of owning,
developing and/or leasing such Real Estate; and (c) receives substantially all
of its gross revenues from such Real Estate. In addition, if the assets of a
Person consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash and other assets of nominal value incidental to such
Person’s ownership of the other Single Asset Entities, such Person shall also be
deemed to be a Single Asset Entity for purposes of this Agreement (such an
entity, a “Single Asset Holding Company”).


“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.


“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or the chief accounting officer of the Borrower, substantially in the
form of Exhibit H.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
36

--------------------------------------------------------------------------------

 


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).
 
 
37

--------------------------------------------------------------------------------

 


“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.


“Term Facilities” means, at any time, the Term Facility and the Delayed Draw
Term Facility.


“Term Facility” means, (a) at any time on or prior to the Closing Date, the
aggregate amount of the Term Lenders’ Term Commitments at such time and (b) at
any time after the Closing Date, the aggregate amount of Term Loans of all Term
Lenders outstanding at such time. On the Closing Date the Term Facility is
$212,500,000.


“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds a Term Loan at such time.


“Term Loan” means an advance made by a Term Lender under the Term Facility.


“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-2.


“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $25,000,000 and (b) with respect to Non-Recourse Indebtedness of any
Person, $100,000,000.


“Total Credit Exposure” means, as to any Lender at any time, the sum of (i) such
Lender’s Applicable Percentage of the Term Facility, (ii) such Lender’s
Applicable Percentage of the Delayed Draw Term Facility and (iii) the sum of the
unused Revolving Credit Commitment and Revolving Credit Exposure of such Lender
at such time.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.


“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York.


“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
 
 
38

--------------------------------------------------------------------------------

 


“Unencumbered Adjusted NOI” means, for any period, an amount equal to the
portion of Adjusted NOI for such period that is attributable to Unencumbered
Eligible Properties.


“Unencumbered Asset Value” means, at any time for the Consolidated Group,
without duplication, an amount equal to the aggregate Unencumbered Real Estate
Value of all Unencumbered Eligible Properties owned or ground leased by the
Borrower or a Subsidiary thereof at such time; provided that:


(iv)        the Unencumbered Asset Value will be zero ($0) at any time that
there are fewer than fifteen (15) Unencumbered Eligible Properties included in
the determination of Unencumbered Asset Value;


(v)         not more than 25% of the Unencumbered Asset Value at any time may be
in respect of any single Unencumbered Eligible Property, with any excess over
the foregoing limit being excluded from Unencumbered Asset Value;


(vi)        not more than 30% of the Unencumbered Asset Value at any time may be
in respect of Unencumbered Eligible Properties that are located in any one
metropolitan statistical area, with any excess over the foregoing limit being
excluded from Unencumbered Asset Value; and


(vii)       not more than 25% of the Unencumbered Asset Value at any time may be
in respect of Unencumbered Eligible Properties that are subject to Eligible
Ground Leases (rather than owned in fee simple), with any excess over the
foregoing limit being excluded from Unencumbered Asset Value.


“Unencumbered Eligible Property” means any Real Estate that meets and continues
to satisfy each of the following criteria:


(i)          the property is a Hotel Property wholly-owned in fee simple
directly by, or is ground leased pursuant to an Eligible Ground Lease directly
to, a Wholly Owned Subsidiary of the Borrower that is a Domestic Subsidiary and,
unless it is a Guarantor, is not a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness;


(ii)         the Subsidiary that directly owns or ground leases such
Unencumbered Eligible Property (the “Direct Owner”) and each Subsidiary that
directly or indirectly owns an interest in the Direct Owner (each an “Indirect
Owner”) are Domestic Subsidiaries;


(iii)        the property is located within the United States of America;


(iv)        the property is not subject to any ground lease (other than an
Eligible Ground Lease), Lien, negative pledge and/or encumbrance or any
restriction on the ability of the relevant Subsidiary to transfer or encumber
such property or income therefrom or proceeds thereof (other than Permitted
Property Encumbrances);
 
 
39

--------------------------------------------------------------------------------

 


(v)         the Equity Interests of the Direct Owner and those of each Indirect
Owner are not (A) junior in any manner to any other class of Equity Interests in
such Person or (B) subject to any Liens or other encumbrances (other than
Permitted Equity Encumbrances);


(vi)        the property does not have any material title, survey,
environmental, structural, architectural or other defects and is not subject to
any condemnation or similar proceeding;


(vii)       the property is managed by a reputable and experienced manager
acceptable to the Administrative Agent and operated under the Marriott, Hilton,
Hyatt or Starwood brand or another nationally recognized brand approved by the
Required Lenders, such approval not to be unreasonably withheld, pursuant to a
Franchise Agreement having a remaining term (inclusive of any extension options
exercisable by the applicable Loan Party) of not less than six (6) years at the
time such property is proposed to be included as an Unencumbered Eligible
Property (or, with respect to any such Franchise Agreement in effect on the
Closing Date, not less than five (5) years);


(viii)      the property is open and operating and is not the subject of any
material expansion or renovation; and


(ix)          no Direct Owner or Indirect Owner of the property is subject to
any proceedings under any Debtor Relief Law or, unless it is a Guarantor, is a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness.


“Unencumbered Real Estate Value” means, with respect to any Unencumbered
Eligible Property as of any date of determination, the quotient obtained by
dividing (a) the Unencumbered Adjusted NOI for such Unencumbered Eligible
Property as of the then most recently ended period of four full fiscal quarters,
by (b) the Capitalization Rate (expressed as a decimal).


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unused Fee” has the meaning specified in Section 2.09(a).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
 
 
40

--------------------------------------------------------------------------------

 


“Wholly Owned Subsidiary” means, as to any Person, another Person all of the
Equity Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly Owned
Subsidiary of such Person.


1.02         Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, amendments and restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03        Accounting Terms.


(a)           Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of any
member of the Consolidated Group shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
 
 
41

--------------------------------------------------------------------------------

 


(b)           Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.


(c)           Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04        Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05        Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.


1.06        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
 
42

--------------------------------------------------------------------------------

 


ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS


2.01        Committed Loans.


(a)           Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrower from time to time,
on any Business Day during the Availability Period for the Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility at such time,
and (ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(a),
prepay under Section 2.05, and reborrow under this Section 2.01(a). Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.


(b)           The Term Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan to the Borrower
on the Closing Date in an amount not to exceed such Term Lender’s Term
Commitment. The Term Borrowing shall consist of Term Loans made simultaneously
by the Term Lenders in accordance with their respective Applicable Percentages
of the Term Facility. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.


(c)           The Delayed Draw Term Borrowing. Subject to the terms and
conditions set forth herein, each Delayed Draw Term Lender severally agrees to
make up to two loans to the Borrower from time to time, on any Business Day
during the Availability Period for the Delayed Draw Term Facility, in an
aggregate amount not to exceed such Delayed Draw Term Lender’s Delayed Draw Term
Commitment. Each Delayed Draw Term Borrowing shall consist of Delayed Draw Term
Loans made simultaneously by the Delayed Draw Term Lenders in accordance with
their respective Applicable Percentages of the Delayed Draw Term Facility.
Amounts borrowed under this Section 2.01(c) and repaid or prepaid may not be
reborrowed. Delayed Draw Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
 
2.02        Borrowings, Conversions and Continuations of Committed Loans.


(a)            Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephone notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days (or such
shorter period as shall have been agreed to by the Administrative Agent and the
Lenders) prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two or three months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a minimum principal amount of $1,500,000. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a minimum principal amount of $500,000. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Delayed Draw Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans, Delayed Draw Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its
Applicable Percentage of the applicable Term Loans, Delayed Draw Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Term Borrowing, a
Delayed Draw Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than 14 Interest
Periods in effect with respect to Committed Loans.


(f)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.


2.03         Letters of Credit.


(a)            The Letter of Credit Commitment.


(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Issuance Expiration
Date, to issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor compliant drawings
under the Letters of Credit issued by it; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time, (x) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit and (z) the Outstanding Amount of the L/C
Obligations with respect to the Letters of Credit issued by Bank of America or
KeyBank, as applicable, shall not exceed 50% of the Letter of Credit Sublimit at
such time. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
 
 
45

--------------------------------------------------------------------------------

 


(ii)         No L/C Issuer shall issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Administrative Agent and such L/C Issuer have approved such expiry
date; provided that in no event will any Letter of Credit have an expiry date
that is later than the first anniversary of the Maturity Date for the Revolving
Credit Facility.


(iii)        No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


(B)           the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;


(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, the Letter of Credit is in an initial stated amount less than
$100,000;


(D)           the Letter of Credit is to be denominated in a currency other than
Dollars; or


(E)           any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.
 
 
46

--------------------------------------------------------------------------------

 


(iv)        No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.


(v)         No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(vi)        Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.


(b)           Procedures for Issuance and Amendment of Letters of Credit; Auto
Extension Letters of Credit.


(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C Issuer may require. Additionally, the
Borrower shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Administrative Agent may require.
 
 
47

--------------------------------------------------------------------------------

 


(ii)         Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless an L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
applicable Subsidiary thereof or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.


(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by an L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the first
anniversary of the Maturity Date for the Revolving Credit Facility; provided,
however, that no L/C Issuer shall permit any such extension if (A) such L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
 
 
48

--------------------------------------------------------------------------------

 


(iv)        If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by an L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to reinstate all or a portion of the stated amount thereof in
accordance with the provisions of such Letter of Credit. Notwithstanding the
foregoing, if such Auto-Reinstatement Letter of Credit permits an L/C Issuer to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), such L/C
Issuer shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing such L/C Issuer not to permit such
reinstatement.


(v)         Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(vi)        If the expiry date of any Letter of Credit would occur after the
Maturity Date for the Revolving Credit Facility, the Borrower hereby agrees that
it will at least thirty (30) days prior to such Maturity Date (or, in the case
of a Letter of Credit issued or extended on or after thirty (30) days prior to
the Maturity Date for the Revolving Credit Facility, on the date of such
issuance or extension, as applicable) Cash Collateralize such Letter of Credit
in an amount equal to 105% of the L/C Obligations arising or expected to arise
in connection with such Letter of Credit.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by an L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
 
49

--------------------------------------------------------------------------------

 


(ii)        Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of an L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer.


(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.


(iv)        Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of such L/C Issuer.


(v)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse an L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
 
50

--------------------------------------------------------------------------------

 


(vi)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the applicable L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.


(d)           Repayment of Participations.


(i)          At any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.


(ii)         If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
 
51

--------------------------------------------------------------------------------

 


(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing and each Revolving Credit Loan made pursuant to Section
2.03(c) shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;


(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)        waiver by the applicable L/C Issuer of any requirement that exists
for such L/C Issuer’s protection and not the protection of the Borrower or its
Subsidiaries or any waiver by the applicable L/C Issuer which does not in fact
materially prejudice the Borrower or its Subsidiaries;


(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)        any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP;


(vii)       any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
 
 
52

--------------------------------------------------------------------------------

 


(viii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any of their Subsidiaries.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f)            Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Lender, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, any Lender, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
 
 
53

--------------------------------------------------------------------------------

 


(g)           Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by an L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights or remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.


(h)            Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to adjustment as provided in Section 2.17, with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Eurodollar Rate Loans made under the Revolving Credit Facility times the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
expiry date of such Letter of Credit and thereafter on demand and (ii) computed
on a quarterly basis in arrears. If there is any change in the Applicable Rate
for the Revolving Credit Facility during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate for the Revolving Credit Facility separately for each period
during such quarter that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, (i) while any Event of Default
arising under Section 8.01(a)(i) or Section 8.01(f) exists, all Letter of Credit
Fees shall accrue at the Default Rate, and (ii) upon the request of the Required
Revolving Lenders while any Event of Default exists (other than as set forth in
clause (i)), all Letter of Credit Fees shall accrue at the Default Rate.


(i)             Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, at the rate per annum specified in the Fee Letter, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the expiry date of such Letter of
Credit and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
 
 
54

--------------------------------------------------------------------------------

 


(j)             Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(k)            Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.


2.04         Swing Line Loans.


(a)            The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period for the Revolving Credit Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.
 
 
55

--------------------------------------------------------------------------------

 


(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone, or (B) a Swing Line
Loan Notice; provided that any telephone notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.


(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Revolving Credit Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum specified therein for the principal amount of Base Rate Loans,
but subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice (or on
the immediately following Business Day if such notice is received by the Lenders
after 11:00 a.m. on the specified funding date), whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Credit Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
 
56

--------------------------------------------------------------------------------

 


(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.


(iii)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.


(iv)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.


(d)           Repayment of Participations.


(i)           At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan or made a Revolving Credit Loan
pursuant to Section 2.04(c), if the Swing Line Lender receives any payment on
account of such Swing Line Loan, the Swing Line Lender will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.
 
 
57

--------------------------------------------------------------------------------

 


(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.


(e)            Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Revolving Credit
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Credit Percentage
shall be solely for the account of the Swing Line Lender.


(f)            Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05        Prepayments 
 
(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
minimum principal amount of $1,500,000; and (iii) any prepayment of Base Rate
Committed Loans shall be in a minimum principal amount of $500,000 or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the Facility and
the Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are
to be prepaid, the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each Appropriate Lender of its receipt of each such notice,
and of the amount of such Lender’s ratable portion of such prepayment (based on
such Lender’s Applicable Percentage in respect of the relevant Facility). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
each such prepayment shall be promptly paid to the Appropriate Lenders in
accordance with their respective Applicable Percentages in respect of the
relevant Facilities.


(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
 
 
58

--------------------------------------------------------------------------------

 


(c)            If for any reason Total Revolving Credit Outstandings exceed the
Revolving Credit Facility then in effect, the Borrower shall immediately prepay
Loans (including Swing Line Loans and L/C Borrowings) and/or Cash Collateralize
the L/C Obligations (other than the L/C Borrowings) in an aggregate amount
necessary to cause Total Revolving Credit Outstandings to equal or be less than
the Revolving Credit Facility then in effect; provided, however, that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility then in effect.


2.06        Termination or Reduction of Commitments.


(a)           Optional. The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, or from time to time permanently
reduce the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, and (iv) if, after giving effect to any
reduction of the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Revolving Credit Facility, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Revolving Credit Lenders of any
such notice of termination or reduction of the Revolving Credit Facility. Any
reduction of the Revolving Credit Facility shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Applicable
Revolving Credit Percentage. All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.


(b)           Mandatory.


(i)          The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing after giving
effect thereto.


(ii)         The Delayed Draw Term Commitment of a Delayed Draw Term Lender
shall be automatically and permanently reduced by the amount of each Delayed
Draw Term Loan made by such Lender. The aggregate unfunded Delayed Draw Term
Commitments shall be automatically and permanently reduced to zero on the
earlier of (x) the last day of the Availability Period for the Delayed Draw Term
Facility and (ii) the date the aggregate Delayed Draw Term Borrowings equal the
aggregate amount of the Delayed Draw Term Commitments.


2.07        Repayment of Loans.


(a)          The Borrower shall repay to the Revolving Credit Lenders on the
Maturity Date of the Revolving Credit Facility the aggregate principal amount of
all Revolving Credit Loans outstanding on such date.
 
 
59

--------------------------------------------------------------------------------

 


(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date seven Business Days after such Loan is made and (ii) the
Maturity Date of the Revolving Credit Facility.


(c)           The Borrower shall repay to the Term Lenders on the Maturity Date
of the Term Facility the aggregate principal amount of all Term Loans
outstanding on such date.


(d)           The Borrower shall repay to the Delayed Draw Term Lenders on the
Maturity Date of the Delayed Draw Term Facility the aggregate principal amount
of all Delayed Draw Term Loans outstanding on such date.


2.08         Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Committed Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate applicable to
Base Rate Loans for the Revolving Credit Facility.


(b)           (i)          While any Event of Default arising under Section
8.01(a)(i) or Section 8.01(f) exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(ii)         Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clause (b)(i) above), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09         Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03 and in Sections 2.14(b)(iii) and 2.15(c)(iii):
 
 
60

--------------------------------------------------------------------------------

 


(a)           Revolving Credit Facility Fees. At all times during the
Availability Period for the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article IV is not met, the
Borrower shall pay to the Administrative Agent, for the account of each
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, (i) prior to the Investment Grade Pricing Effective Date, an unused
line fee (the “Unused Fee”) equal to the Applicable Fee Rate times the actual
daily amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.17 and (ii) at
all times on and after the Investment Grade Pricing Effective Date, a facility
fee (the “Facility Fee”) equal to the “Facility Fee” component of the Applicable
Rate times the actual daily amount of the Revolving Credit Facility (or, if the
Revolving Credit Commitments have terminated, the Total Revolving Credit
Outstandings). For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Revolving Credit
Facility for purposes of determining the Unused Fee. Accrued Unused Fees
pursuant to clause (i) above and Facility Fees pursuant to clause (ii) above
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period for
the Revolving Credit Facility. The Unused Fee and the Facility Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate or the “Facility Fee” component of the Applicable Rate, as applicable,
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate or the “Facility Fee” component of the Applicable Rate,
as the case may be, separately for each period during such quarter that such
Applicable Fee Rate or “Facility Fee” component of the Applicable Rate was in
effect.


(b)           Delayed Draw Term Facility Fees. At all times during the
Availability Period for the Delayed Draw Term Facility, including at any time
during which one or more of the conditions in Article IV is not met, the
Borrower shall pay to the Administrative Agent, for the account of each Delayed
Draw Term Lender in accordance with its Applicable Percentage of the Delayed
Draw Term Facility, a per annum unused line fee (the “Delayed Draw Term Unused
Fee”) equal to 0.30% times the actual daily amount of the aggregate Delayed Draw
Term Commitments, subject to adjustment as provided in Section 2.17. Accrued
Delayed Draw Term Unused Fees shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period for the Delayed Draw Term Facility.


(c)           Other Fees. (i) The Borrower shall pay to the Administrative
Agent, the Bookrunners and the Lenders party to the Fee Letter, for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.


(ii)         The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
 
61

--------------------------------------------------------------------------------

 


(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which such
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C Issuer, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under any Debtor Relief Law, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under any other provision of
this Agreement, including without limitation, Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Revolving Credit Facility, the Term
Facility and the Delayed Draw Term Facility and the repayment of all other
Obligations hereunder.


2.11         Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 
 
62

--------------------------------------------------------------------------------

 


(b)          In addition to the accounts and records referred to in Section
2.11(a) above, each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


2.12        Payments Generally; Administrative Agent’s Clawback.


(a)           General. All payments to be made by any Loan Party shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by any Loan Party hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Loan Party shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.


(b)           (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in
the case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on
the date of such Committed Borrowing) that such Lender will not make available
to the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
63

--------------------------------------------------------------------------------

 


(ii)         Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
applicable L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 11.04(c).


(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


 
64

--------------------------------------------------------------------------------

 
 
(f)            Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due such parties.


2.13        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them in respect of the Facilities,
provided that:


(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14         Extension of Maturity Date in respect of Revolving Credit Facility.


(a)            Request for Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to the Initial Maturity Date, request that
the Revolving Credit Lenders extend the Maturity Date for the Revolving Credit
Facility for an additional twelve (12) months from the Initial Maturity Date.
The Administrative Agent shall distribute any such Extension Notice to the
Revolving Credit Lenders promptly following its receipt thereof.
 
 
65

--------------------------------------------------------------------------------

 


(b)           Conditions Precedent to Effectiveness of Maturity Date Extension.
As conditions precedent to the effectiveness of such extension of the Maturity
Date for the Revolving Credit Facility, each of the following requirements shall
be satisfied:


(i)          The Administrative Agent shall have received an Extension Notice
within the period required under Section 2.14(a) above;


(ii)         On the date of such Extension Notice and both immediately before
and immediately after giving effect to such extension of the Maturity Date for
the Revolving Credit Facility, no Default shall have occurred and be continuing;


(iii)        The Borrower shall have paid to the Administrative Agent, for the
pro rata benefit of the Revolving Credit Lenders based on their Applicable
Revolving Credit Percentages as of the Initial Maturity Date, an extension fee
in an amount equal to 0.15% of the Revolving Credit Facility in effect on the
Initial Maturity Date, it being agreed that such fee shall be fully earned when
paid and shall not be refundable for any reason;


(iv)        The Administrative Agent shall have received a certificate of each
Loan Party dated as of the Initial Maturity Date signed by a Responsible Officer
of such Loan Party (i)(x) certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such extension or (y) certifying
that, as of the Initial Maturity Date, the resolutions delivered to the
Administrative Agent and the Lenders on the Closing Date (which resolutions
include approval for an extension of the Maturity Date, with respect to the
Revolving Credit Facility, for an additional twelve (12) months from the Initial
Maturity Date) are and remain in full force and effect and have not been
modified, rescinded or superseded since the date of adoption and (ii) certifying
that (A) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
date of the Extension Notice and, both before and after giving effect to such
extension, on and as of the Initial Maturity Date, except (x) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, (y) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists; and


(v)         The Borrower and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of the Guaranty, executed by the Loan Parties party
thereto.
 
 
66

--------------------------------------------------------------------------------

 


(c)            Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.


2.15         Increase in Facilities.


(a)            Request for Increase. Provided there exists no Default, upon
written notice to the Administrative Agent, the Borrower, may from time to time,
elect to increase the aggregate principal amount of the Facilities to an amount
not exceeding $1,250,000,000 by increasing the Revolving Credit Facility and/or
the Term Facility or, if the Term Facility has been terminated or is otherwise
no longer outstanding, with a new term facility on substantially the same terms
as the Term Facility (and after the Increase Effective Date with respect thereto
all references to the “Term Facility” herein and in any other Loan Documents
shall mean such new term facility (the “New Term Facility”) and all references
to the “Term Facilities” herein and in any other Loan Documents shall include
such New Term Facility); provided that any such request for an increase shall be
in a minimum amount of $25,000,000, or such other amount agreed to by the
Borrower and the Administrative Agent. In such written notice, the Borrower
shall specify the Facility that it proposes to increase and the identity of each
Appropriate Lender and each Eligible Assignee that it proposes to approach to
provide all or a portion of such increase (subject in each case to any requisite
consents required under Section 11.06); provided, however, that (i) any existing
Appropriate Lender approached to provide all or a portion of such increase may
elect or decline, in its sole discretion, to provide all or a portion of such
increase in the applicable Facility offered to it (and any Lender that has
failed to respond to any such request shall be deemed to have declined to
increase its Revolving Credit Commitment or its Term Loan, or to provide any of
the New Term Facility, as applicable) and (ii) any Eligible Assignee providing
any portion of such increase in the applicable Facility that is not an existing
Lender shall become a Lender pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel (a
“New Lender Joinder Agreement”).


(b)            Effective Date and Allocations. If either the Revolving Credit
Facility or the Term Facility is increased or a New Term Facility is established
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (each an “Increase Effective Date”) and the final
allocation of such increase among the Appropriate Lenders. The Administrative
Agent shall promptly notify the Appropriate Lenders of the final allocation of
such increase and the Increase Effective Date.
 
 
67

--------------------------------------------------------------------------------

 


(c)            Conditions to Effectiveness of Increase. As conditions precedent
to each such increase, on or prior to the applicable Increase Effective Date,
(i) the Administrative Agent shall have received a certificate of each Loan
Party dated as of such Increase Effective Date signed by a Responsible Officer
of such Loan Party (x) (1) certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such increase or (2) certifying that,
as of such Increase Effective Date, the resolutions delivered to the
Administrative Agent and the Lenders on the Closing Date (which resolutions
include approval to increase the aggregate principal amount of the Facilities to
an amount at least equal to $1,250,000,000) are and remain in full force and
effect and have not been modified, rescinded or superseded since the date of
adoption, and (y) in the case of the Borrower, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that (1)
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (3) for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists, (ii) the
Administrative Agent shall have received (x) a New Lender Joinder Agreement duly
executed by the Borrower and each Eligible Assignee that is becoming a Lender in
connection with such increase, which New Lender Joinder Agreement shall be
acknowledged and consented to in writing by the Administrative Agent, and, if
such Eligible Assignee is becoming a Revolving Credit Lender, by the Swing Line
Lender and the L/C Issuers and (y) written confirmation from each existing
Lender, if any, participating in such increase of the amount by which its
Revolving Credit Commitment or Term Loan, as applicable, will be increased,
which confirmation, if from a Revolving Credit Lender, shall be acknowledged and
consented to in writing by the Swing Line Lender and the L/C Issuers, (iii) if
requested by the Administrative Agent or any new Lender or Lender increasing its
Revolving Credit Commitment or Term Loan, the Administrative Agent shall have
received a favorable opinion of counsel (which counsel shall be reasonably
acceptable to Administrative Agent), addressed to Administrative Agent and each
Lender, as to such customary matters concerning the increase in the aggregate
amount of the Facilities as Administrative Agent may reasonably request and
(iv) the Borrower shall have paid to the Bookrunners the fee required to be paid
pursuant to the Fee Letter in connection therewith.


(d)           Settlement Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (c) of this Section
2.15, the Administrative Agent shall notify the Appropriate Lenders of the
occurrence of the increase of the applicable Facility effected on such Increase
Effective Date and the amount of the applicable Revolving Credit Commitments or
additional Term Loans, as the case may be, and the Applicable Percentage of each
Appropriate Lender as a result thereof. In the event of an increase in the Term
Facility, on such Increase Effective Date each Lender participating in such
increase shall make a Term Loan to the Borrower equal to its allocated portion
of such increase. In the event that an increase in the Revolving Credit Facility
results in any change to the Applicable Revolving Credit Percentage of any
Revolving Credit Lender, then on the Increase Effective Date, as applicable, (i)
the participation interests of the Revolving Credit Lenders in any outstanding
Letters of Credit and Swing Line Loans shall be automatically reallocated among
the Revolving Credit Lenders in accordance with their respective Applicable
Revolving Credit Percentages after giving effect to such increase, (ii) any new
Lender, and any existing Lender whose Revolving Credit Commitment has increased,
shall pay to the Administrative Agent such amounts as are necessary to fund its
new or increased share of all Revolving Credit Loans, (iii) the Administrative
Agent will use the proceeds thereof to pay to all existing Revolving Credit
Lenders whose Applicable Revolving Credit Percentage is decreasing such amounts
as are necessary so that each Revolving Credit Lender’s share of all Revolving
Credit Loans, will be equal to its adjusted Applicable Revolving Credit
Percentage, and (iv) if the Increase Effective Date occurs on a date other than
the last day of an Interest Period applicable to any outstanding Loan that is a
Eurodollar Rate Loan, then the Borrower shall pay any amounts required pursuant
to Section 3.05 on account of the payments made pursuant to clause (iii) of this
sentence.
 
 
68

--------------------------------------------------------------------------------

 


(e)            Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.


2.16         Cash Collateral.


(a)            Certain Credit Support Events. If (i) an L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Issuance
Expiration Date, any L/C Obligation for any reason remains outstanding (unless
such L/C Obligation is already secured by Cash Collateral in an amount at least
equal to the Minimum Collateral Amount), (iii) the Borrower shall be required to
provide Cash Collateral pursuant to Section 8.02(c), or (iv) there shall exist a
Defaulting Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or the applicable L/C Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).


(b)           Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuers as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c)            Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
 
 
69

--------------------------------------------------------------------------------

 


(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuers or the Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


2.17        Defaulting Lenders.


(a)            Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders”,
“Required Revolving Lenders”, “Required Term Lenders”, “Required Delayed Draw
Term Lenders” and Section 11.01.


(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available or received
by the Administrative Agent from a Defaulting Lender pursuant to Section 11.08)
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, in the
case of a Defaulting Lender that is a Revolving Credit Lender, to the payment on
a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Issuer or the Swing Line Lender hereunder; third, in the case of a Defaulting
Lender that is a Revolving Credit Lender, to Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, in the case of a Defaulting
Lender that is a Revolving Credit Lender or a Delayed Draw Term Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) in the case of a Revolving Credit Lender, Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
any L/C Issuer or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, such L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans or L/C Borrowings were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
 
 
70

--------------------------------------------------------------------------------

 
 
(iii)        Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any Unused Fee
payable under Section 2.09(a) or any Delayed Draw Term Unused Fee under Section
2.09(b) for any period during which such Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).


(B)           Each Defaulting Lender that is a Revolving Credit Lender shall be
entitled to receive (x) Facility Fees payable under Section 2.09(a) for any
period during which such Lender is a Defaulting Lender only to the extent
allocable to the sum of (1) the outstanding principal amount of the Revolving
Credit Loans funded by it, and (2) its Applicable Revolving Credit Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16 and (y) Letter of Credit Fees for any period during
which such Lender is a Defaulting Lender only to the extent allocable to its
Applicable Revolving Credit Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.


(C)           With respect to any Facility Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuers and the Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or the Swing Line Lender’s Fronting Exposure to such
Defaulting Lender (determined on a ratable basis), and (z) not be required to
pay the remaining amount of any such fee.
 
 
71

--------------------------------------------------------------------------------

 


 (iv)       Reallocation of Applicable Percentages to Reduce Fronting Exposure.
In the case of a Defaulting Lender that is a Revolving Credit Lender, all or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Credit Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Credit Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


 (v)        Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.


(b)            Defaulting Lender Cure. If the Borrower, the Administrative
Agent, and, with respect to any Defaulting Lender that is a Revolving Credit
Lender, the Swing Line Lender and the L/C Issuers, agree in writing that a
Defaulting Lender shall no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
 
72

--------------------------------------------------------------------------------

 


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


3.01         Taxes.


(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)         If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(iii)        If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)           Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
 
73

--------------------------------------------------------------------------------

 
 
(c)           Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or an L/C Issuer for any reason fails to
pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.


(ii)         Each Lender and L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
L/C Issuer hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or such L/C Issuer, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii).


(d)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
 
74

--------------------------------------------------------------------------------

 


(e)           Status of Lenders; Tax Documentation.


(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(II)         executed copies of IRS Form W-8ECI;


(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or
 
 
75

--------------------------------------------------------------------------------

 


(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
 
76

--------------------------------------------------------------------------------

 


(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(iv)        For purposes of determining withholding Taxes imposed under FATCA,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans and this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


(f)            Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.


(g)           Payments made by Administrative Agent. For the avoidance of doubt,
any payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.


(h)            Lender treated as Partnership. If any Lender is treated as
partnership for purposes of an applicable Indemnified Tax or Other Tax, any
withholding made by such Lender shall be treated as if such withholding had been
made by the Borrower or the Administrative Agent.


(i)             L/C Issuers and Swing Line Lender. For purposes of this Section
3.01, the term “Lender” shall include each L/C Issuer and the Swing Line Lender.


(j)             Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Revolving Credit Facility, the Term Facility and the Delayed
Draw Term Facility and the repayment, satisfaction or discharge of all other
Obligations.
 
 
77

--------------------------------------------------------------------------------

 


3.02         Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to perform any of its obligations hereunder
or make, maintain or fund or charge interest with respect to any Credit
Extension or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.


3.03         Inability to Determine Rates. If in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, the “Impacted Loans”), or (b) the Administrative Agent or the
affected Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the affected Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.
 
 
78

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the affected Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.


3.04         Increased Costs; Reserves on Eurodollar Rate Loans.


(a)           Increased Costs Generally. If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;


(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
 
79

--------------------------------------------------------------------------------

 


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.


(b)            Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.


(c)           Certificates for Reimbursement. A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)           Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)           Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.
 
 
80

--------------------------------------------------------------------------------

 


3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or


(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06        Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office. Each Lender may make
any Credit Extension to the Borrower through any Lending Office, provided that
the exercise of this option shall not affect the obligation of the Borrower to
repay any Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer,
or any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then, at the request of the Borrower, such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.
 
(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.


 
 
81

--------------------------------------------------------------------------------

 
 
3.07        Survival. All of the Borrower’s obligations under this Article III
shall survive the termination of the Revolving Credit Facility, the Term
Facility and the Delayed Draw Term Facility, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
 
 
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01        Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:


(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or e-mails (in a .pdf format) or telecopies (in each case,
followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:


(i)          executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;


(ii)         a Revolving Credit Note executed by the Borrower in favor of each
Revolving Credit Lender requesting a Revolving Credit Note, a Term Note executed
by the Borrower in favor of each Term Lender requesting a Term Note and a
Delayed Draw Term Note executed by the Borrower in favor of each Delayed Draw
Term Lender requesting a Delayed Draw Term Note;


(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
 
82

--------------------------------------------------------------------------------

 


(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in (A) its jurisdiction of organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;


(v)         a favorable opinion of McGuireWoods LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;


(vi)        a certificate of a Responsible Officer of Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;


(vii)       a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since December
31, 2014 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect and (C) that no
action, suit, investigation or proceeding is pending or, to the knowledge of any
Loan Party, threatened in any court or before any arbitrator or Governmental
Authority that (1) relates to this Agreement or any other Loan Document, or any
of the transactions contemplated hereby or thereby or the Listing, or (2) could
reasonably be expected to have a Material Adverse Effect, except for any
existing litigation set forth on Schedule 5.06;


(viii)      a Solvency Certificate from the Borrower certifying that, after
giving effect to the transactions to occur on the Closing Date (including,
without limitation, all Credit Extensions to occur on the Closing Date), each
Loan Party is, individually and together with its Subsidiaries on a consolidated
basis, Solvent;


(ix)         a duly completed Compliance Certificate, giving pro forma effect to
the transactions to occur on the Closing Date (including, without limitation,
all Credit Extensions to occur on the Closing Date) (such Compliance
Certificate, the “Pro Forma Closing Date Compliance Certificate”);


(x)          evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect (and the amount, types and
terms and conditions of all such insurance shall be satisfactory to the
Administrative Agent);


(xi)         the financial statements referenced in Section 5.05(a) and (b);
 
 
83

--------------------------------------------------------------------------------

 


(xii)        evidence of the successful listing of the Borrower’s common stock
on the New York Stock Exchange or the NASDAQ Stock Market (the “Listing”); and


(xiii)       such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuers, the Swing Line Lender or
the Required Lenders reasonably may require.


(b)           Any fees required hereunder or under the Fee Letter to be paid on
or before the Closing Date shall have been paid.


(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced (which invoice may be in summary form) prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.


4.02         Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (iii) that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01.


(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, an L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
 
84

--------------------------------------------------------------------------------

 


ARTICLE V. REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:


5.01        Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Borrower that is not a Loan Party, to the extent that the failure of such
Subsidiary to be duly organized or formed and in good standing could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.


5.02         Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.


5.03         Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.


5.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.
 
 
85

--------------------------------------------------------------------------------

 


5.05        Financial Statements; No Material Adverse Effect.


(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Consolidated Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.


(b)          The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2015, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.


(c)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.


(d)          The consolidated forecasted balance sheet and statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance.


(e)           Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries not
included in such financial statements, including liabilities for taxes, material
commitments and Indebtedness.


5.06        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. There are no judgments, final orders
or awards outstanding against or affecting any Borrower, any other Loan Party or
any of their respective Subsidiaries or any Unencumbered Eligible Property
individually or in the aggregate in excess of $5,000,000.
 
 
86

--------------------------------------------------------------------------------

 


5.07        No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


5.08        Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.


5.09        Environmental Compliance. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither a Loan Party nor any of its Subsidiaries (i)
has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.


5.10        Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in each of the localities where the Borrower or any of its
Subsidiaries operates and/or owns properties.


5.11        Taxes. Each Loan Party and each of its Subsidiaries has timely filed
all federal, state and other material tax returns and reports required to be
filed, and has timely paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party or any
Subsidiary thereof that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.


5.12        ERISA Compliance.


(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the Loan
Parties, nothing has occurred that would prevent or cause the loss of such
tax-qualified status. None of the Unencumbered Eligible Properties constitutes a
“plan asset” of any Pension Plan or Multiemployer Plan or Guaranteed Pension
Plan.
 
 
87

--------------------------------------------------------------------------------

 


(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.


(c)           (i) No ERISA Event has occurred, and neither any Loan Party nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither any
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date; (iv)
neither any Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.


(d)           Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.


5.13        Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and nonassessable and
are owned by a Loan Party or a Subsidiary thereof in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens. All of the outstanding
Equity Interests in each Loan Party have been validly issued and are fully paid
and nonassessable. The Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation or organization, the address of its chief
executive office and principal place of business and the type of organization it
is.
 
 
88

--------------------------------------------------------------------------------

 


5.14         Margin Regulations; Investment Company Act.


(a)           Such Loan Party is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
will be margin stock.


(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary of the Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.


5.15        Disclosure. Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.


5.16        Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17         Taxpayer Identification Number. Each Loan Party’s true and correct
U.S. taxpayer identification number is set forth on Schedule 11.02 (or, in the
case of a Subsidiary that becomes a Loan Party after the Closing Date, is set
forth in the information provided to the Administrative Agent with respect to
such Subsidiary pursuant to Section 6.12).


5.18         Intellectual Property; Licenses, Etc. Each Loan Party, and each of
its Subsidiaries, owns, or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person. To the best knowledge of the Loan Parties, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of their Subsidiaries infringes upon any rights held by any other Person. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Loan Parties, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
 
89

--------------------------------------------------------------------------------

 


5.19         OFAC. No Loan Party, no Subsidiary of any Loan Party nor, to the
knowledge of any Loan Party, any other Related Party of a Loan Party, (i) is
currently the subject of any Sanctions, (ii) is located, organized or residing
in any Designated Jurisdiction, or (iii) is or has been (within the previous
five (5) years) engaged in any transaction with any Person who is now or was
then the subject of Sanctions or who is located, organized or residing in any
Designated Jurisdiction. No Loan, nor the proceeds from any Credit Extension,
has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Arranger, any Bookrunner, the Administrative
Agent, any L/C Issuer or the Swing Line Lender) of Sanctions.


5.20         Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.


5.21         REIT Status. The Borrower is organized and operated in a manner
that allows it to qualify for REIT Status.


5.22         Unencumbered Eligible Properties. Each property included in any
calculation of Unencumbered Asset Value or Unencumbered Adjusted NOI satisfied,
at the time of such calculation, all of the requirements contained in the
definition of “Unencumbered Eligible Property”.


5.23         Casualty; Etc.


(a)           Neither the businesses nor the properties of any Loan Party or any
of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance), condemnation or eminent domain that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


5.24         Anti-Money Laundering; Anti-Corruption Laws; Sanctions.


(a)            Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any Related Party thereof (i)
has violated or is in violation of any applicable anti-money laundering law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.


(b)           The Borrower and its Subsidiaries have conducted their businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


(c)           Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any Related Party thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.
 
 
90

--------------------------------------------------------------------------------

 


ARTICLE VI. AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall cause each of their
respective Subsidiaries to (or, solely in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.12 and 6.15, the Borrower shall):


6.01         Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (or, if earlier, 5 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ended December 31,
2015), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and which report shall
state that such financial statements fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which such independent certified public accountant, if applicable,
shall concur and which shall have been disclosed in the notes to such financial
statements) (which report shall be subject to the confidentiality limitations
set forth herein); and


(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)) (commencing
with the fiscal quarter ending June 30, 2015) an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
the related unaudited consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related unaudited consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief financial officer or accounting officer of the Borrower
as fairly presenting the consolidated financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
 
 
91

--------------------------------------------------------------------------------

 


(c)           as soon as available, but no later than January 31st of each
fiscal year of the Borrower, forecasts prepared by management of the Borrower,
in form satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date for the Term Facilities occurs).


As to any information contained in materials furnished pursuant to Section
6.02(c), the Loan Parties shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in Sections 6.01(a) and (b) above at the times specified
therein.


6.02         Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:


(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower (which delivery may, unless the Administrative Agent,
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes). Each Compliance Certificate shall be
accompanied by (i) copies of the statements of Net Operating Income for such
fiscal quarter or year for each of the Unencumbered Eligible Properties and
Funds from Operations, prepared on a basis consistent with the Audited Financial
Statements and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, together with a certification by the chief financial
officer or chief accounting officer of the Borrower that the information
contained in such statement fairly presents the Net Operating Income of the
Unencumbered Eligible Properties for such periods and (ii) a calculation, in
form and substance satisfactory to the Administrative Agent, of the Unencumbered
Asset Value as of the last day of the fiscal period covered by such Compliance
Certificate.


(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or similar governing body)
(or the audit committee of the board of directors or similar governing body) of
any Loan Party by independent accountants in connection with the accounts or
books of the Borrower or any Subsidiary, or any audit of any of them;
 
 
92

--------------------------------------------------------------------------------

 


(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(d)           promptly after the furnishing thereof, copies of any material
statement or report furnished to any holder of material debt securities of any
Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement, and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this Section
6.02;


(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;


(f)            promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect; and


(g)           promptly following any request therefor, such other information
regarding the operations, business or corporate affairs or financial condition
of the Loan Parties or any of their Subsidiaries, or compliance with the terms
of this Agreement, as the Administrative Agent or any Lender may reasonably
request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
 
 
93

--------------------------------------------------------------------------------

 


Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of any
Loan Party hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Loan Party shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Bookrunners, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Loan Parties or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent, the Arrangers and
the Bookrunners shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”


6.03         Notices. Promptly notify the Administrative Agent and each Lender:


(a)           of the occurrence of any Default;


(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws that could reasonably be
expected to result in a Material Adverse Effect;


(c)           within five (5) Business Days of (i) the occurrence of any event
which constitutes or which with the passage of time, the giving of notice, or
otherwise would constitute a default or event of default by any party under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound; (ii) any termination of
a Material Contract; or (iii) the execution of a new Management Agreement,
Operating Lease or Franchise Agreement or any amendment or waiver of a
Management Agreement, Operating Lease or Franchise Agreement with respect to a
Hotel Property that includes any material changes to the existing agreement;


(d)           of the occurrence of any ERISA Event;
 
 
94

--------------------------------------------------------------------------------

 


(e)            of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);


(f)            of any announcement by Moody’s, S&P or Fitch of any change in a
Debt Rating; provided, that the provisions of this clause (f) shall not apply
until such time, if any, as the Borrower obtains an Investment Grade Credit
Rating; and


(g)           within five (5) Business Days of becoming aware of (i) any
potential or known Release, or threat of Release, of any Hazardous Materials in
violation of any applicable Environmental Law at any Real Estate; (ii) any
violation of any Environmental Law that any Loan Party or any of their
respective Subsidiaries reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) any Unencumbered
Eligible Property, or (B) any other Real Estate and could reasonably be expected
to have a Material Adverse Effect.


Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and the other Loan Parties have taken and propose to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.


6.04         Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.


6.05         Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.


6.06         Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties, Unencumbered Eligible Properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry for similar facilities in similar
locations in the operation and maintenance of its facilities.
 
 
95

--------------------------------------------------------------------------------

 


6.07        Maintenance of Insurance. Maintain and cause each of its
Subsidiaries to maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower, insurance with respect to its
properties and its business against general liability, property casualty and
such casualties and contingencies as shall be commercially reasonable and in
accordance with the customary and general practices of businesses having similar
operations and real estate portfolios in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent for such businesses, including without limitation,
insurance policies and programs sufficient to cover (a) the replacement value of
the improvements on the subject Real Estate (less commercially reasonable
deductible amounts) and (b) liability risks associated with such ownership (less
commercially reasonable deductible amounts).


6.08        Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


6.09        Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.


6.10        Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.


6.11        Use of Proceeds. Use the proceeds of the Credit Extensions for
general corporate purposes, including for acquisitions and stock repurchases,
not in contravention of any Law or of any Loan Document.
 
6.12         Additional Unencumbered Eligible Properties and Guarantors.
 
 
96

--------------------------------------------------------------------------------

 
 
(a)           If at any time the Borrower or a Wholly Owned Subsidiary of the
Borrower owns or leases (as the lessee under an Eligible Ground Lease) a
property that the Borrower wants to include as an Unencumbered Eligible Property
under this Agreement, prior to any such inclusion the Borrower shall:


(i)           notify the Administrative Agent in writing of its intention to
include such property as an Unencumbered Eligible Property, which notice shall
include (x) a list of each Subsidiary of the Borrower that is the Direct Owner
or an Indirect Owner of such property and (y) if such property will be included
on or after the Investment Grade Permitted Release, an Officer’s Certificate
certifying to the Administrative Agent and the Lenders as to whether or not the
Direct Owner or any Indirect Owner of such property is a borrower or guarantor
of, or otherwise obligated in respect of, any Recourse Indebtedness (each
Subsidiary referred to in the foregoing clause (x) being referred to as a “New
Subsidiary”);


(ii)         provide the Administrative Agent with the U.S. taxpayer
identification for each such New Subsidiary; and


(iii)        provide the Administrative Agent and each Lender with all
documentation and other information concerning each such New Subsidiary that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


(iv)        deliver to the Administrative Agent (1) the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such New Subsidiary and
(2) as and to the extent requested by the Administrative Agent, deliver to the
Administrative Agent a favorable opinion of counsel, which counsel shall be
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and each Lender, as to such matters concerning such New
Subsidiary and the Loan Documents as the Administrative Agent may reasonably
request; and


(v)         cause each such New Subsidiary to execute and deliver a joinder
agreement in substantially the form of Exhibit F; provided that after the
Investment Grade Permitted Release, a New Subsidiary that is not a borrower or
guarantor of, or otherwise obligated in respect of, any Recourse Indebtedness
shall not be required to become a Guarantor (and the Borrower shall not be
required to take any of the related actions described in clauses (ii) through
(iv) above).


(b)          Notwithstanding anything to the contrary contained in this
Agreement, in the event that the results of any such “know your customer” or
similar investigation conducted by the Administrative Agent with respect to any
New Subsidiary are not satisfactory in all respects to the Administrative Agent,
such New Subsidiary shall not be permitted to become a Guarantor, and for the
avoidance of doubt no Real Estate owned or ground leased by such New Subsidiary
shall be included as an Unencumbered Eligible Property without the prior written
consent of the Administrative Agent.
 
 
97

--------------------------------------------------------------------------------

 


6.13        Compliance with Environmental Laws. Comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits held
by it; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, response, removal, remedial or other action necessary to
remove, remediate and clean up all Hazardous Materials at, on, under or
emanating from any of the properties owned, leased or operated by it in
accordance with the requirements of all applicable Environmental Laws; provided,
however, that Loan Parties and their Subsidiaries shall not be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.


6.14        Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Creditor
Parties the rights granted or now or hereafter intended to be granted to the
Creditor Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.


6.15        Maintenance of REIT Status; New York Stock Exchange or NASDAQ
Listing. At all times continue to be organized and operated in a manner that
will allow the Borrower to (i) qualify for REIT Status and (ii) remain publicly
traded with securities listed on the New York Stock Exchange or the NASDAQ Stock
Market.


6.16        Material Contracts. Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be likely to have
a Material Adverse Effect.


6.17        Business Operations. Operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and in compliance with the terms and
conditions of this Agreement and the other Loan Documents.


6.18        Distributions of Income. Cause all of the Subsidiaries (subject to
the terms of any loan documents under which such Subsidiary is the borrower) to
promptly distribute to the Borrower (but not less frequently than once each
calendar quarter, unless otherwise approved by the Administrative Agent),
whether in the form of dividends, distributions or otherwise, all profits,
proceeds or other income relating to or arising from the Subsidiaries’ use,
operation, financing, refinancing, sale or other disposition of their respective
assets and properties after (a) the payment by each Subsidiary of its debt
service, operating expenses, capital improvements and leasing commissions for
such quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Subsidiary’s assets and properties approved by
such Subsidiary in the course of its business consistent with its past
practices.


 
 
98

--------------------------------------------------------------------------------

 


6.19        Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.
 
ARTICLE VII. NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly:


7.01         Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:


(a)           Liens pursuant to any Loan Document;


(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed (and in no event includes any Unencumbered Eligible
Property or the Equity Interests of any Loan Party), (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.03(b) or
Section 7.03(c), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b) or Section 7.03(c);


(c)           Permitted Property Encumbrances and Permitted Equity Encumbrances;
and


(d)           Liens securing Indebtedness permitted under Section 7.03(b) or
Section 7.03(c); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;


provided, that notwithstanding the foregoing clauses of this Section 7.01, in no
event shall any Liens encumber (i) any Unencumbered Eligible Property or any
income therefrom or proceeds thereof (other than Permitted Property
Encumbrances) or (ii) any Equity Interests of any Direct Owner or Indirect Owner
of any Unencumbered Eligible Property (other than Permitted Equity
Encumbrances).
 
 
99

--------------------------------------------------------------------------------

 


7.02         Investments. Make any Investments, except:


(a)           Investments held by the Borrower or its Subsidiaries in the form
of cash or Cash Equivalents;


(b)           (i) Investments made on or prior to the Closing Date by the Loan
Parties and their Subsidiaries in their respective Subsidiaries, (ii) additional
Investments by the Loan Parties and their Subsidiaries in Loan Parties (other
than the Borrower) and (iii) additional Investments by Subsidiaries that are not
Loan Parties in other Subsidiaries that are not Loan Parties;


(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or
lessees to the extent reasonably necessary in order to prevent or limit loss;


(d)          Investments in unimproved land holdings (including through the
purchase or other acquisition of all of the Equity Interests of any Person that
owns unimproved land holdings) so long as the aggregate amount of Investments
made pursuant to this clause (d) (i) does not exceed 5% of Consolidated Total
Assets at any time and (ii) taken together with the aggregate amount of
Investments made pursuant to clauses (e) through (i) of this Section 7.02, does
not exceed 30% of Consolidated Total Assets at any time;


(e)           Investments (whether originated or acquired by the Borrower or a
Subsidiary thereof) consisting of commercial mortgage or mezzanine loans and
commercial real estate-related notes receivable so long as the aggregate amount
of Investments made pursuant to this clause (e) (i) does not exceed 15% of
Consolidated Total Assets at any time and (ii) taken together with the aggregate
amount of Investments made pursuant to clauses (d), (f), (g), (h) and (i) of
this Section 7.02, does not exceed 30% of Consolidated Total Assets at any time;


(f)           Investments in respect of costs to construct or develop Real
Estate under development so long as the aggregate amount of Investments made
pursuant to this clause (f) (i) does not exceed 15% of Consolidated Total Assets
at any time and (ii) taken together with the aggregate amount of Investments
made pursuant to clauses (d), (e), (g), (h) and (i) of this Section 7.02, does
not exceed 30% of Consolidated Total Assets at any time;


(g)           Investments in any Unconsolidated Affiliates (including through
the purchase or other acquisition of Equity Interests of any Unconsolidated
Affiliate) so long as the aggregate amount of Investments made pursuant to this
clause (g) (i) does not exceed 15% of Consolidated Total Assets at any time and
(ii) taken together with the aggregate amount of Investments made pursuant to
clauses (d), (e) (f), (h) and (i) of this Section 7.02, does not exceed 30% of
Consolidated Total Assets at any time;


(h)           Investments in the Equity Interests of Persons that are not
Unconsolidated Affiliates or Consolidated Subsidiaries so long as the aggregate
amount of Investments made pursuant to this clause (h) does not exceed 5% of
Consolidated Total Assets at any time and (ii) taken together with the aggregate
amount of Investments made pursuant to clauses (d) through (g) and (i) of this
Section 7.02, does not exceed 30% of Consolidated Total Assets at any time;
 
 
100

--------------------------------------------------------------------------------

 


(i)            Investments in non-hotel related assets or activities (including
through the purchase or other acquisition of all of the Equity Interests of any
Person that owns non-hotel related assets) so long as the aggregate amount of
Investments made pursuant to this clause (i) does not exceed 5% of Consolidated
Total Assets at any time and (ii) taken together with the aggregate amount of
Investments made pursuant to clauses (d) through (h) of this Section 7.02, does
not exceed 30% of Consolidated Total Assets at any time;


(j)            Investments in Swap Contracts permitted under Section 7.03(e);
and


(k)           other Investments by the Loan Parties and their Subsidiaries
(excluding Investments of the types described in clauses (a) through (i) of this
Section 7.02, whether or not permitted under such clauses); provided that, with
respect to each Investment made pursuant to this Section 7.02(k):


(i)          such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith (A) by the board of
directors (or persons performing similar functions) of the Borrower or such
Subsidiary if such board of directors is otherwise approving such transaction
and (B) in each other case, by a Responsible Officer); and


(ii)         such Investment shall be in property (or the owner of property)
that is part of, or in lines of business that are, substantially the same lines
of business as one or more of the principal businesses of the Loan Parties and
their Subsidiaries in the ordinary course or Persons that own such property;


provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clauses (b)(iii) or (d) through (k) of this Section 7.02 be
consummated if, (i) immediately before or immediately after giving effect
thereto, a Default shall have occurred and be continuing or would result
therefrom or (ii) the Borrower and its Subsidiaries would not be in compliance,
on a Pro Forma Basis, with the provisions of Section 7.11(a), (b) and (f).


7.03         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:


(a)           Indebtedness under the Loan Documents;


(b)           Consolidated Secured Recourse Indebtedness of the Borrower and its
Subsidiaries; provided that immediately after giving effect to the incurrence of
such Indebtedness, the Loan Parties shall be in compliance, on a Pro Forma
Basis, with the provisions of Section 7.11(a), (b) and (g);


(c)            Non-Recourse Indebtedness of the Borrower and its Subsidiaries;
provided that immediately after giving effect to the incurrence of such
Indebtedness, the Loan Parties shall be in compliance, on a Pro Forma Basis,
with the provisions of Section 7.11(a) and (b);


(d)           Guarantees of Indebtedness that is otherwise permitted to exist
under this Section 7.03;
 
 
101

--------------------------------------------------------------------------------

 


(e)           unsecured obligations (contingent or otherwise) of a Loan Party or
any Subsidiary existing or arising under any Swap Contract, provided that (i)
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;


(f)            Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that no additional Indebtedness shall be incurred in connection with
any such refinancing, refunding, renewal or extension except in accordance with
Section 7.03(b) or Section 7.03(c); and


(g)           any other unsecured Indebtedness; provided that (i) taking into
account the incurrence of such Indebtedness, the Loan Parties shall be in
compliance, on a Pro Forma Basis, with the provisions of Section 7.11(a), (b)
and (f) and (ii) no Default shall have occurred and be continuing or would
result under any other provision of this Agreement from such incurrence.


7.04         Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets or all of substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


(a)           (i) any Person may merge into a Loan Party or a Subsidiary in a
transaction in which such Loan Party or such Subsidiary is the surviving Person
(provided that the Borrower must be the survivor of any merger involving the
Borrower), subject to the requirements of Section 6.12, (ii) any Loan Party or
any Subsidiary may sell, lease, transfer or otherwise dispose of its assets to
another Loan Party or another Subsidiary, subject to the requirements of Section
6.12, (iii) any Subsidiary (other than a Loan Party) may liquidate or dissolve
if such liquidation or dissolution is not materially disadvantageous to the
Lenders and the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower, and (iv) if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing or would result, any Loan Party or any Subsidiary may
sell, transfer or otherwise dispose of Equity Interests of a Subsidiary (other
than a Loan Party);


(b)           in connection with any acquisition permitted under Section 7.03,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that the Person surviving such merger shall be a Wholly Owned Subsidiary of the
Borrower and shall comply with the requirements of Section 6.12;


(c)           any Subsidiary of the Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Loan Party, then the transferee must be a Loan Party; and
 
 
102

--------------------------------------------------------------------------------

 


(d)          Dispositions permitted by Section 7.05(d) shall be permitted under
this Section 7.04.


7.05        Dispositions. Make any Disposition or, in the case of any Subsidiary
of the Borrower, issue, sell or otherwise Dispose of any of such Subsidiary’s
Equity Interests to any Person, except:


(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;


(b)          Dispositions of property by any Subsidiary of the Borrower to the
Borrower or to another Subsidiary of the Borrower; provided that if the
transferor is a Loan Party, the transferee thereof must be a Loan Party;


(c)           Dispositions permitted by Section 7.04(a), (b) or (c); and


(d)           (i) the Disposition of any Real Estate and (ii) the sale or other
Disposition of all, but not less than all, of the Equity Interests of any
Subsidiary; provided that no such Disposition shall result in a Material Adverse
Effect and, at the time thereof and immediately after giving effect thereto, no
Default shall have occurred and be continuing or would result therefrom;
provided further that if (x) such Real Estate is an Unencumbered Eligible
Property or (y) such Subsidiary owns any Unencumbered Eligible Property, then at
least two Business Days prior to the date of such Disposition, the
Administrative Agent shall have received (1) an Officer’s Certificate certifying
that (A) at the time of and immediately after giving effect to such Disposition
(x) the Loan Parties shall be in compliance, on a Pro Forma Basis, with the
provisions of Section 7.11(a), (b) and (f) and (y) no Default shall have
occurred and be continuing or would result under any other provision of this
Agreement from such Disposition and (B) such Disposition does not result in a
Material Adverse Effect.


7.06        Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that the following shall be permitted:


(a)            the Borrower and each Subsidiary thereof may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;


(b)           the Borrower may make Restricted Payments (net of any proceeds
from a dividend reinvestment plan and excluding Restricted Payments contemplated
in Section 7.06(c)) in cash in an aggregate amount in any fiscal year, in each
case, not to exceed the greater of (x) 100% of Funds From Operations for the
fiscal year ending December 31, 2015, reducing to 95% of Funds From Operations
for each fiscal year thereafter plus, in each case, the amount necessary to pay
any special or extraordinary tax liabilities then due (after taking into account
any losses, offsets and credits, as applicable) on capital gains attributable to
property Dispositions occurring during such fiscal year and (y) the amount of
Restricted Payments required to be paid by the Borrower (in the Borrower’s
reasonable judgment) in order for it to (1) maintain its REIT Status and (2)
avoid the payment of federal or state income or excise tax; provided, that no
Restricted Payments will be permitted during the existence of an Event of
Default arising under Section 8.01(a), following acceleration of any amount
owing under any of the Facilities or during the existence of an Event of Default
arising under Section 8.01(f) or (g);
 
 
103

--------------------------------------------------------------------------------

 


(c)          the Borrower may from time to time make Restricted Payments for the
tender, redemption and/or other purchase of its common stock in an amount not to
exceed $700,000,000 in the aggregate for all such tenders, redemptions and
purchases; provided that at the time of and immediately after giving effect to
the making of each such Restricted Payment (i) the Loan Parties shall be in
compliance with the provisions of Section 7.11(a), (b) and (f), on a Pro Forma
Basis, as if each such Restricted Payment was made, and any Indebtedness
incurred to fund directly or indirectly any portion of such Restricted Payment
was incurred, on the last day of the immediately preceding fiscal quarter, and
(ii) no Default shall have occurred and be continuing or would result under any
other provision of this Agreement from the making of such Restricted Payment;


(d)          each Subsidiary of the Borrower may make Restricted Payments pro
rata to the holders of its Equity Interests; and


(e)          each Subsidiary of the Borrower may make purchases of Equity
Interests in any Subsidiary or Unconsolidated Affiliate of the Borrower that is
held by any other Person to the extent that such purchase constitutes an
Investment that is permitted under Section 7.02.


7.07        Change in Nature of Business. Engage, directly or indirectly, in any
line of business other than the ownership, operation, management and development
of Hotel Properties or businesses incidental thereto other than pursuant to
Investments permitted under Section 7.02(i).


7.08        Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or a Subsidiary thereof as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (i) transactions between or among the Loan Parties,
(ii) transactions between or among Wholly Owned Subsidiaries, (iii) Investments
and Restricted Payments expressly permitted hereunder and (iv) the Operating
Leases.


7.09        Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any other Loan
Party or to otherwise transfer property to the Borrower or any other Loan Party,
other than Permitted Pari Passu Encumbrances, (ii) of any Subsidiary to
Guarantee the Obligations or (iii) of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person, provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under
Section 7.03(b) or Section 7.03(c) solely to the extent any such negative pledge
relates to property financed by or the subject of such Indebtedness.


7.10        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
(a) purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(b) finance or refinance any commercial paper issued by any Loan Party.
 
 
104

--------------------------------------------------------------------------------

 


7.11         Financial Covenants.


(a)            Maximum Consolidated Leverage Ratio. Permit, as of the last day
of each fiscal quarter, the Consolidated Leverage Ratio to exceed 6.00 to 1.00
(or, as of the last day of the two consecutive fiscal quarters immediately
following the Borrower’s acquisition, pursuant to one transaction or a series of
related transactions occurring contemporaneously, of one or more entities or
property portfolios with total assets of at least $250,000,000 (a “Material
Acquisition”), 6.50 to 1.00).


(b)            Maximum Secured Leverage Ratio. Permit Consolidated Secured
Indebtedness to exceed 45% of Consolidated Total Assets as of the last day of
each fiscal quarter of the Borrower.


(c)            Minimum Tangible Net Worth. Permit Consolidated Tangible Net
Worth at any time to be less than the sum of (i) $2,316,176,000 plus (ii) an
amount equal to 75% of the Net Cash Proceeds received by the Borrower from
issuances and sales of Equity Interests of the Borrower occurring after the
Closing Date (other than any such Net Cash Proceeds received in connection with
any customary dividend reinvestment program) less (iii) the lesser of (x) an
amount equal to 75% of the Restricted Payments made by the Borrower after the
Closing Date in reliance on Section 7.06(c) and (y) $375,000,000.


(d)            Minimum Fixed Charge Coverage Ratio. Permit the ratio of Adjusted
Consolidated EBITDA to Consolidated Fixed Charges to be less than 1.50:1.00 as
of the last day of each fiscal quarter of the Borrower for the period of four
full fiscal quarters then ended.


(e)            Minimum Unsecured Interest Coverage Ratio. Permit the ratio of
Unencumbered Adjusted NOI to Consolidated Implied Interest Expense for such
period in respect of Consolidated Unsecured Indebtedness to be less than
2.00:1.00 as of the last day of each fiscal quarter of the Borrower for the
period of four full fiscal quarters then ended.


(f)             Maximum Unsecured Leverage Ratio. Permit Consolidated Unsecured
Indebtedness to exceed 60% of the Unencumbered Asset Value as of the last day of
each fiscal quarter of the Borrower (or, as of the last day of the two
consecutive fiscal quarters immediately following a Material Acquisition, 65%).


(g)            Maximum Secured Recourse Indebtedness. Permit Consolidated
Secured Recourse Indebtedness to exceed 10% of Consolidated Total Assets as of
the last day of each fiscal quarter of the Borrower;


7.12         Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.
 
 
105

--------------------------------------------------------------------------------

 


7.13         Amendments of Organization Documents. At any time cause or permit
any of its, or any of its Subsidiary’s, Organization Documents to be modified,
amended, amended and restated or supplemented in any respect whatsoever,
without, in each case, the express prior written consent or approval of the
Administrative Agent, if such changes would adversely affect in any material
respect the rights of the Administrative Agent, the L/C Issuers or the Lenders
hereunder or under any of the other Loan Documents; provided that if such prior
consent or approval is not required, such Loan Party shall nonetheless notify
the Administrative Agent in writing promptly after any such modification,
amendment, amendment and restatement, or supplement to the charter documents of
such Loan Party.


7.14         Sanctions.


(a)          Directly or indirectly, engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated in any applicable
law, regulation or other binding measure by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering or
violate these laws or any other applicable anti-money laundering law or engage
in these actions.


(b)          Directly or indirectly, use the proceeds of any Credit Extension,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Bookrunner, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.


7.15        Compliance with Environmental Laws. Do, or permit any other Person
to do, any of the following: (a) use any of the Real Estate or any portion
thereof as a facility for the handling, processing, storage or disposal of
Hazardous Materials except for quantities of Hazardous Materials used in the
ordinary course of business and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Materials except in full compliance with Environmental Laws, (c) generate any
Hazardous Materials on any of the Real Estate except in full compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Materials on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Materials which might give
rise to liability under CERCLA or any other Environmental Law, or (e) directly
or indirectly transport or arrange for the transport of any Hazardous Materials
(except in compliance with all Environmental Laws), except, with respect to any
Real Estate other than a Unencumbered Eligible Property where any such use,
generation, conduct or other activity has not had and could not reasonably be
expected to have a Material Adverse Effect.


7.16        Management Status. Be party to any agreement under which any
material management or advisory services are provided to any Loan Party or any
of their respective Subsidiaries or pursuant to which any Loan Party or any of
their respective Subsidiaries pays any material management, advisory or similar
fees, other than the Management Agreements.
 
 
 
106

--------------------------------------------------------------------------------

 


7.17         Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in other jurisdictions.
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES


8.01        Events of Default. Any of the following shall constitute an Event of
Default:


(a)            Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation
(whether upon demand at maturity, by reason of acceleration or otherwise) or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii)
within three Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or (iii) within three
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


(b)           Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.07, 6.10, 6.11, 6.12, 6.15, 6.17 or 6.18 or Article VII or Article X; or


(c)            Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or


(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made or any representation or warranty that
is already by its terms qualified as to “materiality”, “Material Adverse Effect”
or similar language shall be incorrect or misleading in any respect after giving
effect to such qualification when made or deemed made; or
 
 
107

--------------------------------------------------------------------------------

 


(e)            Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Recourse
Indebtedness or Guarantee of Recourse Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement),
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any Recourse Indebtedness
or Guarantee of Recourse Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of more than the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Non-Recourse
Indebtedness or Guarantee of Non-Recourse Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any Non-Recourse
Indebtedness or Guarantee of Non-Recourse Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of more than the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the aggregate Swap Termination Values owed by the
Borrower and all such Subsidiaries as a result thereof is greater than the
Threshold Amount; or
 
 
108

--------------------------------------------------------------------------------

 


(f)            Insolvency Proceedings, Etc. Any Loan Party or any one or more
Subsidiaries thereof to which more than 5% of Consolidated Total Assets in the
aggregate is attributable institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)            Inability to Pay Debts; Attachment. (i) Any Loan Party or any one
or more Subsidiaries thereof to which more than 5% of Consolidated Total Assets
in the aggregate is attributable becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or


(h)           Judgments. There is entered against any Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding $25,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)             ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$25,000,000, or (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $25,000,000; or


(j)             Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or


(k)            Change of Control. There occurs any Change of Control; or


(l)             REIT Status. The Borrower shall, for any reason, fail to
maintain its REIT Status, after taking into account any cure provisions set
forth in the Code that are complied with by the Borrower.


8.02         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:


(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
 
109

--------------------------------------------------------------------------------

 


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;


(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto (but
in no event less than the Outstanding Amount of all L/C Obligations)); and


(d)            exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents and applicable Laws;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


8.03         Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Fees, Delayed Draw Term Unused Fees,
Facility Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired or cancelled, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
 
 
110

--------------------------------------------------------------------------------

 
 
ARTICLE IX. ADMINISTRATIVE AGENT


9.01         Appointment and Authority. Each of the Lenders and each of the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


9.02         Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03         Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
 
 
111

--------------------------------------------------------------------------------

 


(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04         Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
112

--------------------------------------------------------------------------------

 
 
9.05         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06         Resignation of Administrative Agent.


(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower so long as no Event of Default exists, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower so long as no Event of Default exists, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
 
 
113

--------------------------------------------------------------------------------

 


(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.


(d)           Any resignation by, or removal of, Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an L/C Issuer and as the Swing Line Lender. If Bank of America or
KeyBank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America or KeyBank, as
applicable, to effectively assume the obligations of Bank of America or KeyBank,
as applicable, with respect to such Letters of Credit.
 
 
114

--------------------------------------------------------------------------------

 


9.07         Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


9.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Bookrunners, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.


9.09         Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and


(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.


 
 
115

--------------------------------------------------------------------------------

 
 
9.10         Guaranty Matters. Without limiting the provisions of Section 9.09,
the Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion to release any Guarantor from its
obligations under the Guaranty if required pursuant to Section 10.10 hereof.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.
 
ARTICLE X. CONTINUING GUARANTY


10.01      Guaranty. Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, and whether arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
reasonable and documented attorneys’ fees and expenses incurred in connection
with the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided, that the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount (taking into account
any amounts payable to such Guarantor under Section 10.11) that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantors, and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.


10.02      Rights of Lenders. Each Guarantor consents and agrees that the
Creditor Parties may, at any time and from time to time, without notice or
demand, without the consent of such Guarantor, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, sell, or otherwise dispose of, or impair or
fail to perfect any Lien on, any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuers and the
Lenders in their sole discretion may determine; and (d) release or substitute
any other Guarantor or one or more of any endorsers or other guarantors of any
of the Guaranteed Obligations. Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.
 
 
116

--------------------------------------------------------------------------------

 


10.03      Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, any other Loan Party
or any other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of the Borrower (other than the defense of
prior payment in full of the Guaranteed Obligations); (b) any defense based on
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of the Borrower; (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder; (d) any requirement to proceed against the
Borrower or any other Loan Party, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the power of any
Creditor Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Creditor Party; and (f) to the fullest
extent permitted by law, any and all other defenses (other than the defense of
prior payment in full of the Guaranteed Obligations) or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.


10.04      Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.


10.05      Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facilities are terminated, and all
Letters of Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers. If any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust by such Guarantor for the
benefit of the Creditor Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.
 
 
117

--------------------------------------------------------------------------------

 


10.06      Termination. This Guaranty is a continuing, absolute, unconditional
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Guaranty are indefeasibly paid in full in
cash and the Commitments and the Facilities with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any Guarantor is made, or any of the
Creditor Parties exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Creditor Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.


10.07      Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations; provided
that such Guarantor may receive regularly scheduled payments of principal and
interest on such obligations and indebtedness from the Borrower, except upon the
occurrence and continuance of an Event of Default. If any amounts are paid to
any Guarantor in violation of the foregoing subordination, then such amounts
shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Creditor Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured. Upon the occurrence and continuance
of an Event of Default, if the Creditor Parties so request, any such obligation
or indebtedness of the Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Creditor Parties and
the proceeds thereof shall be paid over to the Creditor Parties on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.


10.08      Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed, in connection with any case commenced
by or against the Borrower or any other Loan Party under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Creditor Parties.
 
10.09      Condition of the Loan Parties. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantor as such Guarantor requires, and that
none of the Creditor Parties has any duty, and such Guarantor is not relying on
the Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any Loan Party or
any other guarantor of the Guaranteed Obligations (such Guarantor waiving any
duty on the part of the Creditor Parties to disclose such information and any
defense relating to the failure to provide the same).
 
 
118

--------------------------------------------------------------------------------

 
 
10.10      Releases of Guarantors.


(a)            Releases following receipt of Investment Grade Credit Rating. If
at any time the Borrower obtains an Investment Grade Credit Rating, the
Administrative Agent shall (at the sole cost of the Borrower and pursuant to
documentation reasonably satisfactory to the Administrative Agent) promptly
release all of the Guarantors (other than any Guarantor that is a borrower or
guarantor of, or otherwise obligated in respect of, any Recourse Indebtedness)
from their obligations under this Agreement and the other Loan Documents (the
“Investment Grade Permitted Release”), upon the completion of the following
conditions precedent:


(i)           The Borrower shall have delivered to the Administrative Agent, on
or prior to the date that is ten (10) Business Days (or such shorter period of
time as agreed to by the Administrative Agent) before the date on which the
Investment Grade Permitted Release is to be effected, an Officer’s Certificate
(x) certifying that the Borrower has obtained an Investment Grade Credit Rating
and (y) notifying the Administrative Agent and the Lenders that it is requesting
the Investment Grade Permitted Release; and


(ii)          The Borrower shall have submitted to the Administrative Agent and
the Lenders, within one (1) Business Day prior to the date on which the
Investment Grade Permitted Release is to be effected, an Officer’s Certificate
certifying to the Administrative Agent and the Lenders that, immediately before
and immediately after giving effect to the Investment Grade Permitted Release,
(1) no Default has occurred and is continuing or would result therefrom, (2) no
Guarantor to be released is a borrower or guarantor of, or otherwise obligated
in respect of, any Recourse Indebtedness, including, without limitation and for
the avoidance of doubt, Recourse Indebtedness incurred under or in connection
with notes or bonds issued pursuant to a Rule 144A Transaction, and (3) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date of such release
and immediately after giving effect to such release, except (A) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, (B) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (C) for purposes of this Section 10.10, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01.
 
 
119

--------------------------------------------------------------------------------

 


(b)            Release upon Certain Events. At the request of the Borrower, any
Guarantor may be released from its obligations under this Guaranty and the other
Loan Documents subject to the following conditions: (i) the Borrower shall have
delivered to the Administrative Agent, at least two Business Days prior to the
date of the proposed release (or such shorter period of time as agreed to by the
Administrative Agent in writing), a written request for such release (a
“Guarantor Release Notice”), (ii) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the effective date of such release and, both before and
after giving effect to such release, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Section 10.10, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, (iii) immediately after giving effect to such release the Loan
Parties shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.11(e) and (f), (iv) no Default shall have occurred and be continuing
(unless such Default relates solely to an Unencumbered Eligible Property owned
or leased by such Guarantor, which will no longer be an Unencumbered Eligible
Property upon such Guarantor’s release) or would result under any other
provision of this Agreement after giving effect to such release, and (v) the
Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied. The Administrative Agent will (at the sole cost of the
Borrower) following receipt of such Guarantor Release Notice and Officer’s
Certificate, and each of the Lenders and L/C Issuers irrevocably authorizes the
Administrative Agent to, execute and deliver such documents as the Borrower or
such Guarantor may reasonably request to evidence the release of such Guarantor
from its obligations hereunder and under the other Loan Documents, which
documents shall be reasonably satisfactory to the Administrative Agent. For the
avoidance of doubt, each Unencumbered Eligible Property that is owned directly
or indirectly by a Guarantor that has been released from its obligations
hereunder and under the other Loan Documents pursuant to Section 10.10(b) will
immediately upon such release cease to be an Unencumbered Eligible Property.


(c)            The Administrative Agent shall promptly notify the Lenders of any
such release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Guarantor released pursuant to Section
10.10(b).
 
10.11      Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
either has not made any payments or has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided, that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Guaranteed Obligations are terminated and all
Letters of Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers, it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 10.11 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty. As used in this Section
10.11, (i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date. All parties hereto recognize and agree that, except for any right
of contribution arising pursuant to this Section 10.11, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid in full in cash and the Commitments
and the Facilities with respect to the Guaranteed Obligations are terminated and
all Letters of Credit have been cancelled, have expired or terminated or have
been collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers. Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.
 
 
120

--------------------------------------------------------------------------------

 


 
ARTICLE XI. MISCELLANEOUS


11.01      Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or, to the extent such amendment or waiver (i)
changes the definition of “Required Revolving Lenders”, “Required Term Lenders”,
“Required Delayed Draw Term Lenders” or “Appropriate Lenders”, each Lender under
the applicable Facility or (ii) waives any obligation of the Borrower to pay
Letter of Credit Fees at the Default Rate, the Required Revolving Lenders), the
Borrower and any applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that (i) the Administrative Agent and the Borrower may,
without the consent of any Lender or any Guarantor then party hereto, (x) amend
this Agreement to add a Subsidiary as a “Guarantor” hereunder pursuant to a
joinder agreement in substantially the form of Exhibit F and (y) amend, modify
or supplement this Agreement and any other Loan Document to cure any ambiguity,
omission, typographical error, mistake, defect or inconsistency if such
amendment, modification or supplement does not adversely affect the rights of
the Administrative Agent or any Lender and (ii) notwithstanding the foregoing
provisions of this Section 11.01 (including the first proviso above), no such
amendment, waiver or consent shall:
 
 
121

--------------------------------------------------------------------------------

 
 
(a)            waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;


(b)            without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders, the Required Term Lenders or the Required Delayed Draw Term Lenders, as
the case may be;


(c)            extend (except as provided in Section 2.14) or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender;


(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such payment;


(e)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;


(f)             change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
 
 
122

--------------------------------------------------------------------------------

 


(g)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified the first paragraph of this Section 11.01), without
the written consent of each Lender;


(h)            release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except as expressly provided in the
Loan Documents; or


(i)             impose any greater restriction on the ability of any Lender
under a Facility to assign any of its rights or obligations hereunder without
the written consent of (i) if such Facility is the Term Facility, each Term
Lender, (ii) if such Facility is the Delayed Draw Term Facility, each Delayed
Draw Term Lender and (iii) if such Facility is the Revolving Credit Facility,
each Revolving Credit Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended (except as provided in Section 2.14)
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender in a disproportionately adverse manner relative to
other affected Lenders shall require the consent of such Defaulting Lender.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended (i) to add one or more additional revolving credit or term loan
facilities to this Agreement, in each case subject to the limitations in Section
2.15, and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder with the written consent of the Administrative
Agent and the Lenders providing such additional facilities, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by such Lenders, the Lenders providing such
additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
 
 
123

--------------------------------------------------------------------------------

 


11.02      Notices; Effectiveness; Electronic Communications.


(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)          if to a Loan Party, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and


(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Loan Parties).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, an L/C Issuer or a Loan Party may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
 
 
124

--------------------------------------------------------------------------------

 


(c)            The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet. In addition,
in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)            Change of Address, Etc. Each of the Loan Parties, the
Administrative Agent, the L/C Issuers and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuers
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to one or more of the Borrower and its Subsidiaries or their
respective securities for purposes of United States Federal or state securities
laws.


(e)            Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Committed
Loan Notices, Letter of Credit Applications and Swing Line Loan Notices)
purportedly given by or on behalf of a Loan Party even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Loan Party shall jointly and severally indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
 
125

--------------------------------------------------------------------------------

 


11.03      No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


11.04      Expenses; Indemnity; Damage Waiver.


(a)            Costs and Expenses. The Loan Parties shall jointly and severally
pay, or cause to be paid, (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Arrangers, the Bookrunners and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, the Arrangers and the Bookrunners), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, amendments and
restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer, including the allocated
costs of internal counsel), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
 
126

--------------------------------------------------------------------------------

 


(b)           Indemnification. The Loan Parties shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), the Arrangers,
the Bookrunners, the Swing Line Lender, each Lender and each L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable, actual and documented fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials at, on, under or emanating from any property owned, leased
or operated by the any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party or
any of such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any Affiliate
Controlled by or under common Control with such Indemnitee).


(c)            Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the Arrangers, the Bookrunners, the Swing Line Lender, the
L/C Issuers or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
Arrangers, the Bookrunners, the Swing Line Lender, the L/C Issuers or such
Related Party, as the case may be, such Lender’s ratable share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger, any Bookrunner, the
Swing Line Lender or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Swing Line Lender or any L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
 
 
127

--------------------------------------------------------------------------------

 


(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party, nor any Subsidiary thereof, shall
assert, and each Loan Party hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)            Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.


(f)            Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Revolving Credit Facility, the Term
Facility and the Delayed Draw Term Facility and the repayment, satisfaction or
discharge of all the other Obligations.


11.05      Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount received by such Lender
or such L/C Issuer and so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
 
128

--------------------------------------------------------------------------------

 


11.06      Successors and Assigns.


(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted such assignment or transfer without such consent shall be
null and void) and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it under any Facility or contemporaneous assignments to related
Approved Funds (determined after giving effect to such Assignments) that equal
at least the amount specified in subsection (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
 
 
129

--------------------------------------------------------------------------------

 


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of any Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to (A) the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;


(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) if such
assignment is with respect to the Revolving Credit Facility, such assignment is
to a Revolving Credit Lender or an Affiliate of a Revolving Credit Lender, (3)
if such assignment is with respect to the Term Facility, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund, (4) if such assignment is
with respect to a Delayed Draw Term Commitment, such assignment is to a Lender
or an Affiliate of a Lender or (5) if such assignment is with respect to a
Delayed Draw Term Loan, such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if an assignment is to a
Person that is not a Lender in respect of the applicable Facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;
 
 
130

--------------------------------------------------------------------------------

 


(C)           the consent of the L/C Issuers and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility that is
not to a Revolving Credit Lender.


(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
and shall pay or cause to be paid to the Administrative Agent a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and such fee shall be waived
in the event of an assignment by a Lender to its Affiliate. The assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to any Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).


(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to (i) the assignee Lender and/or (ii) in the
case of a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
 
 
131

--------------------------------------------------------------------------------

 


(c)            Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Loan Party and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.


(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower, any other Loan Party, any L/C Issuer, the Swing
Line Lender or the Administrative Agent, sell participations to any Person
(other than a natural person or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the other Loan Parties,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.
 
 
132

--------------------------------------------------------------------------------

 


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b); provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b) and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(e)            Certain Pledges. Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.
 
 
133

--------------------------------------------------------------------------------

 


(f)             Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an L/C
Issuer assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 11.06(b) above, such L/C Issuer may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) if
such L/C Issuer is Bank of America, upon 30 days’ notice to the Borrower, resign
as Swing Line Lender. In the event of any such resignation as an L/C Issuer or
as Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as an L/C Issuer or Swing Line Lender,
as the case may be, or the resignation of KeyBank as an L/C Issuer. If Bank of
America or KeyBank resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it that are outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or the Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
resigning L/C Issuer, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.


11.07      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or Section 11.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or any of
its Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
another Loan Party. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
 
 
134

--------------------------------------------------------------------------------

 


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


11.08      Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Required Lenders, to the fullest extent permitted
by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
 
135

--------------------------------------------------------------------------------

 


11.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


11.10      Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.


11.11      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
 
136

--------------------------------------------------------------------------------

 


11.13     Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.
 
11.14      Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
137

--------------------------------------------------------------------------------

 
 
(b)           SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)           WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
138

--------------------------------------------------------------------------------

 


11.15      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.16      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, amendment and restatement, waiver or other modification hereof or
of any other Loan Document), each of the Loan Parties acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Bookrunners are arm’s-length commercial transactions
between the Borrower, each of the other Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Bookrunners, on the other hand, (B) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrower and the other
Loan Parties is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, each of the Lenders, each of
the Arrangers and each of the Bookrunners is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) none of the Administrative Agent, any Lender, any
Arranger or any Bookrunner has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders, the
Arrangers and the Bookrunners and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower, the other Loan Parties and their respective Affiliates, and none
of the Administrative Agent, any Lender, any Arranger or any Bookrunner has any
obligation to disclose any of such interests to the Borrower, the other Loan
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Borrower and each of the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent, any
Lender, any Arranger or any Bookrunner with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
11.17      Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation, Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
 
 
139

--------------------------------------------------------------------------------

 
 
11.18      USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


11.19      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


11.20      Original Notes. On the Closing Date, the Original Notes, if any, held
by each Lender shall be deemed to be cancelled and, if such Lender has requested
a Revolving Credit Note or a Term Note hereunder, amended and restated by the
Revolving Credit Note or Term Note, as applicable, delivered hereunder on or
about the Closing Date (regardless of whether any Lender shall have delivered to
the Borrower for cancellation the Original Note held by it). Each Lender,
whether or not requesting a Revolving Credit Note or Term Note hereunder, shall
use its commercially reasonable efforts to deliver the Original Notes held by it
to the Borrower for cancellation and/or amendment and restatement. All amounts
owing under, and evidenced by, the Original Notes as of the Closing Date shall
continue to be outstanding hereunder, and shall from and after the Closing Date,
if requested by the Lender holding such Original Note(s), be evidenced by the
Revolving Credit Notes and Term Notes, as applicable, and shall in any event be
evidenced by, and governed by the terms of, this Agreement. Each Lender hereby
agrees to indemnify and hold harmless the Loan Parties from and against any and
all liabilities, losses, damages, actions or claims that may be imposed on,
incurred by or asserted against any Loan Party arising out of such Lender’s
failure to deliver the Original Notes held by it to the Borrower for
cancellation, subject to the condition that the Borrower shall not make any
payment to any Person claiming to be the holder of such Original Notes unless
such Lender is first notified of such claim and is given the opportunity, at
such Lender’s sole cost and expense, to assert any defenses to such payment.
 
 
140

--------------------------------------------------------------------------------

 


11.21      Amendment and Restatement. As of the Closing Date, the “Lenders”
under (and as defined in) the Original Credit Agreement shall be Lenders under
this Agreement with Commitments as set forth on Schedule 2.01 hereto. On the
Closing Date, the Original Credit Agreement shall be amended, restated and
superseded in its entirety by this Agreement. The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the rights, obligations and
liabilities of the respective parties (including the Obligations) existing under
the Original Credit Agreement as in effect prior to the Closing Date and (b)
such obligations are in all respects continuing (as amended and restated hereby)
with only the terms thereof being modified as provided in this Agreement.
Without limiting the generality of the foregoing (i) all Revolving Credit Loans,
Term Loans, and Swing Line Loans outstanding under the Original Credit Agreement
shall on the Closing Date become Revolving Credit Loans, Term Loans and Swing
Line Loans, as the case may be, hereunder, (ii) all Letters of Credit under the
Original Credit Agreement shall on the Closing Date become Letters of Credit
hereunder and (iii) all other Obligations outstanding under the Original Credit
Agreement shall on the Closing Date be Obligations under this Agreement. To the
extent the Original Credit Agreement provides that certain terms survive the
termination of the Original Credit Agreement or survive the payment in full of
principal, interest and all other amounts payable thereunder, then such terms
shall survive the amendment and restatement of the Original Credit Agreement.


[signature pages immediately follow]
 
 
141

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  BORROWER         APPLE HOSPITALITY REIT, INC.,   a Virginia corporation      
  By: /s/ Justin G. Knight   Name: Justin G. Knight   Title: President and CEO

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
                              
 
 

--------------------------------------------------------------------------------

 
 

 
GUARANTORS
     
APPLE REIT SEVEN, INC.
 
APPLE SEVEN HOSPITALITY, INC.
 
APPLE SEVEN HOSPITALITY MANAGEMENT, INC.
 
APPLE SEVEN HOSPITALITY OWNERSHIP, INC.
 
APPLE SEVEN TEXAS GP, INC.
 
APPLE SEVEN TEXAS LP, INC.
 
APPLE SEVEN SERVICES LAKELAND, INC.
 
APPLE SEVEN SERVICES OMAHA CY, INC.
 
APPLE SEVEN SERVICES PROVO-SAN DIEGO, INC.
 
APPLE SEVEN SERVICES SAN DIEGO, INC.
 
APPLE SEVEN SERVICES TALLAHASSEE, INC.
 
APPLE SEVEN SPE OMAHA CY, INC.
 
APPLE SEVEN SPE PROVO-SAN DIEGO, INC.
 
APPLE SEVEN MANAGEMENT SERVICES GP, INC.
 
APPLE SEVEN MANAGEMENT SERVICES LP, INC.
 
APPLE SEVEN SPE RICHMOND, INC.
 
APPLE SEVEN SERVICES RICHMOND, INC.,
 
each a Virginia corporation

 

  By:
/s/ Justin G. Knight
  Name: Justin G. Knight   Title: President of, and on behalf of, each of the 17
entities listed above

 
 
 


[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
APPLE REIT EIGHT, INC.
 
APPLE EIGHT HOSPITALITY, INC.
 
APPLE EIGHT HOSPITALITY MANAGEMENT, INC.
 
APPLE EIGHT HOSPITALITY
 
MASSACHUSETTS, INC.
 
APPLE EIGHT HOSPITALITY
 
MASSACHUSETTS
 
SERVICES, INC
 
APPLE EIGHT HOSPITALITY OWNERSHIP, INC.
 
APPLE EIGHT NC GP, INC.
 
APPLE EIGHT NC LP, INC.
 
APPLE EIGHT SPE OVERLAND PARK, INC.
 
APPLE EIGHT SERVICES OVERLAND PARK, INC.,
 
each a Virginia corporation

 

  By:
/s/ Justin G. Knight
  Name: Justin G. Knight   Title: President of, and on behalf of, each of the
10 entities listed above

 
 
 


[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
APPLE NINE HOSPITALITY, INC.
 
APPLE NINE HOSPITALITY MANAGEMENT, INC.
 
APPLE NINE HOSPITALITY OWNERSHIP, INC.
 
APPLE NINE HOSPITALITY TEXAS SERVICES, INC.
 
APPLE NINE HOSPITALITY TEXAS SERVICES II, INC.
 
APPLE NINE HOSPITALITY TEXAS SERVICES III, INC.
 
APPLE NINE NC GP, INC.
 
APPLE NINE NC LP, INC.
 
APPLE NINE PENNSYLVANIA, INC.
 
APPLE NINE HOSPITALITY TEXAS SERVICES IV, INC.,
 
each a Virginia corporation

 

  By:
/s/ Justin G. Knight
  Name: Justin G. Knight   Title: President of, and on behalf of, each of the
10 entities listed above

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  APPLE NINE ILLINOIS, LLC,   a Virginia limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,    
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

  APPLE NINE LOUISIANA, LLC,   a Virginia limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,    
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
APPLE NINE MISSOURI, LLC,
  a Virginia limited liability company         By: APPLE NINE HOSPITALITY
OWNERSHIP,    
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 


[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
APPLE NINE NORTH CAROLINA, L.P.,
  a Virginia limited partnership         By: APPLE NINE NC GP, INC., a Virginia
corporation    
General Partner
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
APPLE NINE OKLAHOMA, LLC,
  a Virginia limited liability company         By: APPLE HOSPITALITY REIT, INC.,
a Virginia corporation    
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
APPLE NINE PENNSYLVANIA BUSINESS TRUST,
  a Pennsylvania Business Trust         By:
APPLE NINE PENNSYLVANIA, INC.
   
a Virginia corporation
Sole Trustee
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
 

 
SUNBELT-CAL, LLC,
  an Alabama limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,
   
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President




 
SUNBELT-CJT, LLC,
  an Alabama limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,
   
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President



 

 
SUNBELT-CTY, LLC,
  an Alabama limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,
   
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNBELT-GDA, LLC,
  an Alabama limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,
   
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President




 
SUNBELT-RGA, LLC,
  an Alabama limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,
   
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President




 
SUNBELT-RHM, L.L.C.,
  an Alabama limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,
   
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNBELT-RPC, L.L.C.,
  a Florida limited liability company         By:
APPLE NINE HOSPITALITY OWNERSHIP,
   
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
SUNBELT-SLL, LLC,
  an Alabama limited liability company         By:
APPLE NINE LOUISIANA, LLC,
   
a Virginia limited liability company
Managing Member
        By: APPLE NINE HOSPITALITY OWNERSHIP,    
INC., a Virginia corporation
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
APPLE EIGHT HOSPITALITY MIDWEST, LLC,
  a Virginia limited liability company         By:
APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a Virginia corporation
   
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
APPLE EIGHT NORTH CAROLINA, L.P.,
  a Virginia limited partnership         By:
APPLE EIGHT NC GP, INC., a Virginia
   
corporation
General Partner
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
APPLE EIGHT HOSPITALITY TEXAS, LLC,
  a Virginia limited liability company         By:
APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a Virginia corporation
   
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
APPLE EIGHT HOSPITALITY TEXAS SERVICES, LLC,
  a Virginia limited liability company         By:
APPLE EIGHT HOSPITALITY MANAGEMENT, INC., a Virginia corporation
   
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
APPLE SEVEN HOSPITALITY TEXAS, L.P.,
  a Virginia limited partnership         By:
APPLE SEVEN TEXAS GP, INC., a Virginia corporation
   
General Partner
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
APPLE SEVEN SERVICES, LLC,
  a Virginia limited liability company         By:
APPLE SEVEN MANAGEMENT SERVICES GP, INC., a Virginia corporation
   
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
APPLE SEVEN SERVICES II, LLC,
  a Virginia limited liability company         By:
APPLE SEVEN MANAGEMENT SERVICES GP, INC., a Virginia corporation
   
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
 

 
APPLE SEVEN SERVICES SOUTHEAST, L.P.,
  a Virginia limited partnership         By:
APPLE SEVEN MANAGEMENT SERVICES GP, INC., a Virginia corporation
   
Managing Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
BLUMBERG-DOTHAN MOTEL, L.L.C.,
  an Alabama limited liability company         By:
APPLE SEVEN HOSPITALITY
   
OWNERSHIP, INC., a Virginia corporation
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President


 
SHS VANCOUVER, LLC,
  a Washington limited liability company         By:
APPLE SEVEN HOSPITALITY
   
OWNERSHIP, INC., a Virginia corporation
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNBELT-CTR, L.L.C.,
  an Alabama limited liability company         By:
APPLE SEVEN HOSPITALITY
   
OWNERSHIP, INC., a Virginia corporation
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
SUNBELT-COLUMBUS, L.L.C.,
  an Alabama limited liability company         By:
APPLE SEVEN HOSPITALITY
   
OWNERSHIP, INC., a Virginia corporation
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 


 
SUNBELT-RDA, LLC,
  an Alabama limited liability company         By:
APPLE SEVEN HOSPITALITY
   
OWNERSHIP, INC., a Virginia corporation
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]

 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNBELT-SCG, L.L.C.,
  an Alabama limited liability company         By:
APPLE SEVEN HOSPITALITY
   
OWNERSHIP, INC., a Virginia corporation
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
SUNBELT-TCG, L.L.C.,
  an Alabama limited liability company         By:
APPLE SEVEN HOSPITALITY
   
OWNERSHIP, INC., a Virginia corporation
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 

 
SUNBELT-THA, LLC,
  an Alabama limited liability company         By:
APPLE SEVEN HOSPITALITY
   
OWNERSHIP, INC., a Virginia corporation
Sole Member
          By: /s/ Justin G. Knight     Name: Justin G. Knight     Title:
President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
APPLE EIGHT OVERLAND PARK, LLC
  a Virginia limited liability company         By:
APPLE EIGHT SPE OVERLAND PARK, INC.,
   
a Virginia corporation
Managing Member
          By: /s/ Bryan F. Peery     Name:
Bryan F. Peery
    Title: Vice President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA, N.A., as Administrative Agent         By: /s/ John Sletten  
Name: John Sletten   Title: Vice President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 

  BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender      
  By: /s/ John Sletten   Name: John Sletten   Title: Vice President

 
 
 


[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 



  KEYBANK NATIONAL ASSOCIATION, as a Lender and an L/C Issuer         By: /s/
Tayven Hike   Name: Tayven Hike   Title: Vice President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ Anand J.
Jobanputra   Name: Anand J. Jobanputra   Title: Vice President

 
 
[Signature Page to Amended and Restated Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Lori Y. Jensen  
Name: Lori Y. Jensen   Title: Senior Vice President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 



  CITIBANK, N.A., as a Lender         By: /s/ Michael Chlopak   Name: Michael
Chlopak   Title: Vice President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  REGIONS BANK, as a Lender         By: /s/ Ghi S. Gavin   Name: Ghi S. Gavin  
Title: Senior Vice President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 

  THE BANK OF NOVA SCOTIA, as a Lender         By: /s/ Chad Hale   Name: Chad
Hale   Title: Director & Execution Head, REGAL

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 



  BRANCH BANKING AND TRUST COMPANY, as a Lender         By: /s/ Ahaz A.
Armstrong   Name: Ahaz A. Armstrong   Title: Vice President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]

 
 

--------------------------------------------------------------------------------

 

  THE HUNTINGTON NATIONAL BANK, as a Lender         By: /s/ Florentina Djulvezan
  Name: Florentina Djulvezan   Title: Assistant Vice President

 
 
 


[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ Katie Chowdhry  
Name: Katie Chowdhry   Title: Assistant Vice President

 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  SUMITOMO MITSUI BANKING CORPORATION, as a Lender         By: /s/ Hideo Notsu  
Name: Hideo Notsu   Title: Executive Director

 
 
 


[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ___________, _____


To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:



Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May __, 2015 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Apple Hospitality
REIT, Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.


The undersigned hereby requests (select one): 

  o A Borrowing of Term Loans   o A Borrowing of Revolving Credit Loans   o A
Borrowing of Delayed Draw Term Loans   o A conversion or continuation of Term
Loans   o A conversion or continuation of Revolving Credit Loans   o A
conversion or continuation of Delayed Draw Term Loans

 
1.
On ________________________________________________________ (a Business Day).

 
2.
In the amount of $ ________________________________________.

 
3.
Comprised of ________________________________________________________.

[Type of Committed Loans requested]


4.
For Eurodollar Rate Loans: with an Interest Period of ______ months.

 
5.
The Loans, if any, borrowed hereunder shall be disbursed to the following bank
for credit by that bank to the following deposit account:

 
 
____________________

 
 
____________________

 
 
____________________

 
The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01(a) of the Agreement.
 
 
A-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------

 
 
[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.]1
 

  APPLE HOSPITALITY REIT, INC.         By:     Name:     Title:  




--------------------------------------------------------------------------------

 
 
1 Include only in the case of a Borrowing.

 
 
A-2
Form of Committed Loan Notice

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: ___________, _____


To:
Bank of America, N.A., as Swing Line Lender

 
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:



Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May ___, 2015 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Apple Hospitality
REIT, Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.


The undersigned hereby requests a Swing Line Loan:


1.           On _______________________________________ (a Business Day).


2.           In the amount of $ __________________________.1


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.


The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.
 

  APPLE HOSPITALITY REIT, INC.         By:     Name:     Title:  

 

--------------------------------------------------------------------------------

 
1
Shall not be less than $100,000.

 
 
B-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1


FORM OF REVOLVING CREDIT NOTE
 
______________________________
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan [and Swing Line Loan] from time
to time made by the Lender to the Borrower under that certain Amended and
Restated Credit Agreement, dated as of May __, 2015 (as amended, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan [and Swing Line Loan] from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. [Except as otherwise provided in Section 2.04(f)
of the Agreement with respect to Swing Line Loans, a][A]ll payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Administrative Agent will maintain a Register
pursuant to the terms of Section 11.06(c) of the Agreement where any transfers
of this Revolving Credit Note, the name and address of the Lender, and the
Revolving Credit Commitment of, and principal amounts (and the related interest
amounts) of the Revolving Credit Loans[, Swing Line Loans] and L/C Obligations
owing to, the Lender will be recorded. The Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of the Lender, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.


The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.
 
 
C-1-1
Form of Revolving Credit Note

--------------------------------------------------------------------------------

 


THIS REVOLVING CREDIT NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING CREDIT NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


[Remainder of page intentionally left blank.]
 
 
C-1-2
Form of Revolving Credit Note

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed by its duly authorized officer as of the date first above written.
 

  APPLE HOSPITALITY REIT, INC.         By:     Name:     Title:  

 
 
C-1-3
Form of Revolving Credit Note

--------------------------------------------------------------------------------

 
 
LOANS AND PAYMENTS WITH RESPECT THERETO
 

  Date   Type of Loan Made   Amount of Loan Made   End of Interest Period  
Amount of Principal or Interest Paid This Date   Outstanding Principal Balance
This Date   Notation Made By                                                    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                             

 
 
C-1-4
Form of Revolving Credit Note

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2


FORM OF [DELAYED DRAW] TERM NOTE


___________, ____


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the [Delayed Draw] Term Loans made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
May ___, 2015 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Apple Hospitality
REIT, Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
[Delayed Draw] Term Loan from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.


This [Delayed Draw] Term Note is one of the [Delayed Draw] Term Notes referred
to in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
[Delayed Draw] Term Note is also entitled to the benefits of the Guaranty. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this [Delayed
Draw] Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Administrative Agent will maintain
a Register pursuant to the terms of Section 11.06(c) of the Agreement where any
transfers of this [Delayed Draw] Term Note, the name and address of the Lender,
and the [Delayed Draw] Term Commitment of, and principal amounts (and the
related interest amounts) of the [Delayed Draw] Term Loans owing to, the Lender
will be recorded. [Delayed Draw] Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
[Delayed Draw] Term Note and endorse thereon the date, amount and maturity of
its [Delayed Draw] Term Loans and payments with respect thereto.


The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this [Delayed Draw] Term Note.


 
C-2-1
Form of [Delayed Draw] Term Note

--------------------------------------------------------------------------------

 
 
THIS [DELAYED DRAW] TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS [DELAYED DRAW] TERM NOTE AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


[Remainder of page intentionally left blank.]
 
 
C-2-2
Form of [Delayed Draw] Term Note

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this [Delayed Draw] Term Note to be
executed by its duly authorized officer as of the date first above written.
 

  APPLE HOSPITALITY REIT, INC.         By:     Name:     Title:  

 
 
C-2-3
Form of [Delayed Draw] Term Note

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ______,


To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:



Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May __, 2015 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Apple Hospitality
REIT, Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.


The undersigned hereby certifies as of the date hereof that he/she is the [chief
executive officer/ chief financial officer/treasurer/controller] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Loan Parties, and
that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.           The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the consolidated financial condition, results of operations, shareholder’s
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.


2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.


3.           A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
its Subsidiaries performed and observed all of their Obligations under the Loan
Documents, and
 
 
D-1
Form of Compliance Certificate

--------------------------------------------------------------------------------

 


[select one:]
   [to the best knowledge of the undersigned, during such fiscal period the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]


--or--
   [to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


4.           The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.


5.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Certificate.


6.           Attached hereto as Schedule 2 are true and correct copies of the
statement of Net Operating Income for the fiscal quarter ended as of the above
date for each of the Unencumbered Eligible Properties prepared on a basis
consistent with the Audited Financial Statements. The information contained in
such statement fairly presents the Net Operating Income of the Unencumbered
Eligible Properties for such period.


7.           Schedule 2 attached hereto includes a calculation of the
Unencumbered Asset Value as of the last day of the fiscal period covered by this
Compliance Certificate.


8.           Attached hereto as Schedule 3 is a true and correct copy of the
statement of Funds from Operations for the fiscal quarter ended as of the above
date prepared on a basis consistent with the Audited Financial Statements.


 
D-2
Form of Compliance Certificate

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________________________, ________________________.
 

  APPLE HOSPITALITY REIT, INC.         By:     Name:     Title:  

 
 
D-3
Form of Compliance Certificate

--------------------------------------------------------------------------------

 
 
EXHIBIT E-1


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the [revolving credit][term] [delayed draw term]5 facility provided
pursuant to the Credit Agreement [(including, without limitation, the Letters of
Credit and the Swing Line Loans included in such revolving credit facility)]6
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the credit transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 

--------------------------------------------------------------------------------

 
1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
3
Select as appropriate.

 
4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
5
Select as appropriate.

 
6
Include as appropriate.

 
 
E-1-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
1.
Assignor[s]:
            2. Assignee[s]:              
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
       

3.
Borrower:
Apple Hospitality REIT, Inc.



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:   Amended and Restated Credit Agreement, dated as of
May ___, 2015, among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer

 
 
E-1-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
6.           Assigned Interest[s]:


Assignor[s]7
 
Assignee[s]8
 
Aggregate
Amount of
Revolving Credit Commitments/
Revolving Credit Loans
for all Lenders9
 
Amount of
Revolving Credit Commitments/
Revolving Credit Loans
Assigned
 
Aggregate
Amount of
[Delayed Draw] Term Commitments/ Term Loans
for all Lenders10
 
Amount of
[Delayed Draw] Term Commitments/ Term Loans
Assigned
 
Percentage
Assigned of
Commitment/
Loans11
 
   
$____________
$_________
$____________
$_________
____________%
   
$____________
$_________
$____________
$_________
____________%
   
$____________
$_________
$____________
$_________
____________%

 
[7.          Trade Date:                      __________________]12


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR[S]         [NAME OF ASSIGNOR]         By:       Title:        
ASSIGNEE[S]         [NAME OF ASSIGNEE]         By:       Title:

 

--------------------------------------------------------------------------------

 
7
List each Assignor, as appropriate.

 
8
List each Assignee, as appropriate.

 
9
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
10
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
11
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
12
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
E-1-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 


[Consented to and]13 Accepted:
 

BANK OF AMERICA, N.A., as Administrative Agent         By:       Title:        
BANK OF AMERICA, N.A., as Swing Line Lender and an L/C Issuer         By:      
Title:         KEYBANK NATIONAL ASSOCIATION, as an L/C Issuer         By:      
Title:         [Consented to:14         APPLE HOSPITALITY REIT, INC.         By:
      Title:  

 

--------------------------------------------------------------------------------

 
13
To be added only if the consent of the Administrative Agent, the L/C Issuers
and/or the Swing Line Lender  is required by the terms of the Credit Agreement.

 
14
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



 
E-1-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
 ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION


1.          Representations and Warranties.


1.1.       Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by [the][such] Assignor and (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.       Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements referred to in Section 5.05
thereof or delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 
E-1-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
2.         Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
 
3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
 
 
E-1-6
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 


EXHIBIT E-2


FORM OF ADMINISTRATIVE QUESTIONNAIRE


[see attached]
 
 
E-2-1
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 
 
[img001.jpg]
 
 
E-2-2
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 
 
[img002.jpg]
 
 
E-2-3
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 


[img003.jpg]


 
E-2-4
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 
 
[img004.jpg]
 
 
E-2-5
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 


EXHIBIT F


FORM OF
JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of ___, 201_ (this “Joinder Agreement”), made by
Apple Hospitality REIT, Inc. (the “Borrower”) and the Subsidiary[ies] of the
Borrower signatory hereto ([each] a “New Subsidiary Guarantor”), in favor of
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders referred to in that certain Amended and
Restated Credit Agreement, dated as of May ___, 2015 (as amended, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, certain subsidiaries of the Borrower from
time to time party thereto, as Guarantors, the Lenders party thereto, and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.


W I T N E S S E T H:


WHEREAS, this Joinder Agreement is entered into pursuant to Section 6.12 of the
Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1.      [The][Each] New Subsidiary Guarantor, hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement, and acknowledges and
agrees to:


(a)       join the Credit Agreement as a Guarantor, as indicated with its
signature below;


(b)       be bound by all covenants, agreements and acknowledgments attributable
to a Guarantor in the Credit Agreement; and


(c)       perform all obligations and duties required of it by the Credit
Agreement in each case, to the same extent it would have been bound or obligated
if it had been a signatory to the Credit Agreement on the date of the Credit
Agreement.


2.      [The][Each] New Subsidiary Guarantor represents and warrants that the
representations and warranties contained in Article V of the Credit Agreement as
they relate to such New Subsidiary Guarantor or which are contained in any
certificate furnished by or on behalf of such New Subsidiary Guarantor are true
and correct on the date hereof.


3.      The address, taxpayer identification number and jurisdiction of
organization of [each][the] New Subsidiary Guarantor is set forth in Annex I to
this Joinder Agreement.
 
 
F-1
Form of Joinder Agreement

--------------------------------------------------------------------------------

 


4.      This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.


5.      This Joinder Agreement constitutes a Loan Document and that the failure
of any of them to comply with the provisions of this Joinder Agreement shall
constitute an Event of Default.


6.      Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.


7.      THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 
 
F-2
Form of Joinder Agreement

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.
 

  [NEW SUBSIDIARY GUARANTORS[S]], as [the][a] New Subsidiary Guarantor        
By:       Name:     Title:

 

  APPLE HOSPITALITY REIT, INC., as the Borrower         By:       Name:    
Title:

 
 

ACKNOWLEDGED AND AGREED TO:         BANK OF AMERICA, N.A., as Administrative
Agent         By:       Name:     Title:  

 
 
F-3
Form of Joinder Agreement

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May __, 2015 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Apple Hospitality
REIT, Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
          By:             Name:               Title:             Dated:   , 20[ 
 ]

 
 
G-1
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------

 


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May__, 2015 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Apple Hospitality
REIT, Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[Signature Page Follows]
 
 
G-2
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------

 
 
[NAME OF LENDER]
          By:             Name:               Title:             Dated:   , 20[ 
 ]

 
 
G-3
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------

 
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May __, 2015 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Apple Hospitality
REIT, Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
          By:             Name:               Title:             Dated:   , 20[ 
 ]

 
 
G-4
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------

 
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May __, 2015 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Apple Hospitality
REIT, Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
          By:             Name:               Title:             Dated:   , 20[ 
 ]



 
G-5
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------

 
 
EXHIBIT H


FORM OF SOLVENCY CERTIFICATE


I, the undersigned, [chief financial officer/chief accounting officer] of Apple
Hospitality REIT, Inc., a Virginia corporation (the “Borrower”), DO HEREBY
CERTIFY on behalf of the Loan Parties that:


1.           This certificate is furnished pursuant to Section 4.01(a)(viii) of
the Amended and Restated Credit Agreement (as in effect on the date of this
certificate; the capitalized terms defined therein being used herein as therein
defined) dated as of May __, 2015, among the Borrower, certain subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer (as from time to time in effect, the “Credit Agreement”).


2.           After giving effect to the transaction to occur on the Closing Date
(including, without limitation, all Credit Extensions to occur on the Closing
Date), (a) the fair value of the property of each Loan Party is, individually
and together with its Subsidiaries on a consolidated basis, greater than the
total amount of liabilities, including contingent liabilities, of such Loan
Party, individually and together with its Subsidiaries on a consolidated basis,
respectively, (b) the present fair salable value of the assets of each Loan
Party, individually and together with its Subsidiaries on a consolidated basis,
is not less than the amount that will be required to pay the probable liability
of such Loan Party, individually and together with its Subsidiaries on a
consolidated basis, respectively, on its/their debts as they become absolute and
matured, (c) each Loan Party, individually and together with its Subsidiaries on
a consolidated basis, does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Loan Party’s ability, individually and
together with its Subsidiaries on a consolidated basis, respectively, to pay
such debts and liabilities as they mature, (d) each Loan Party, individually and
together with its Subsidiaries on a consolidated basis, is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Loan Party’s property, individually and together
with its Subsidiaries on a consolidated basis, respectively, would constitute an
unreasonably small capital, and (e) each Loan Party, individually and together
with its Subsidiaries on a consolidated basis, is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


[Signature Page Follows]
 
 
H-1
Form of Solvency Certificate

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
______________ ___, 201__.
 

    APPLE HOSPITALITY REIT, INC.         By:       Name:     Title:[Chief
Financial Officer/Chief Accounting Officer]

 
H-2
Form of Solvency Certificate

--------------------------------------------------------------------------------

 